                   Case 20-10247          Doc 683        Filed 02/03/21       Page 1 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                     Debtors.1          )
                                        )

DEBTOR’S MOTION FOR AN ORDER (I) APPROVING DISCLOSURE STATEMENT;
   (II) ESTABLISHING FORMS AND PROCEDURES FOR SOLICITATION AND
        TABULATION OF VOTES TO ACCEPT OR REJECT THE PLAN; (III)
 ESTABLISHING DEADLINE AND PROCEDURES FOR FILING OBJECTIONS TO
 THE CONFIRMATION OF THE PLAN; AND (IV) GRANTING RELATED RELIEF

        Randolph Hospital, Inc. d/b/a Randolph Health and certain of its affiliates (“Randolph” or

the “Debtors”), the above-captioned debtors in possession, file this motion (the “Motion”) for the

entry of a proposed order, substantially in the form attached hereto as Exhibit A (the “Proposed

Order”) (i) approving the Disclosure Statement for Joint Plan of Liquidation (including all

exhibits thereto and as amended, modified, or supplemented from time to time, the “Disclosure

Statement”) (Doc. No. 679); (ii) establishing procedures for solicitation and tabulation of votes

to accept or reject the Debtors’ Joint Plan of Liquidation (including all exhibits thereto and as

amended, modified, or supplemented from time to time, the “Plan”) (Doc. No. 678),2 including

(a) approving the form and manner of the solicitation packages, (b) approving the form and

manner of notice of the hearing to confirm the Plan, (c) establishing a voting record date and

approving procedures for distributing the solicitation packages, (d) approving the forms of

ballots, (e) establishing the deadline for the receipt of ballots, and (f) approving procedures for

1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.
2
  Capitalized terms used but not defined in this Motion shall have the meanings ascribed to them in the Plan or the
Disclosure Statement, as applicable.


                                                        1
                Case 20-10247        Doc 683     Filed 02/03/21     Page 2 of 73




tabulating acceptances and rejections of the Plan; (iii) establishing procedures with respect to,

and the deadline for filing objections to, the confirmation of the Plan; and (iv) granting related

relief. In support of this Motion, Debtors respectfully represents as follows:

               JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.     The United States Bankruptcy Court for the Middle District of North Carolina

(“Bankruptcy Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.     Venue is proper before the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     The statutory predicates for the relief sought herein are sections 105, 327, 328,

1125 and 1126 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

Code”), Rules 2002, 2014, 3017, 3018 and 3020 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rules 2002-1 and 3018-1 of the Local Rules of Bankruptcy

Practice and Procedure (the “Local Rules”) of the (the “Bankruptcy Court”).

                                        BACKGROUND

        4.     On March 6, 2020 (the "Petition Date"), the Debtors filed voluntary chapter 11

petitions in the Unites States Bankruptcy Court for the Middle District of North Carolina

("Court") commencing the above-captioned cases ("Chapter 11 Cases").

        5.     The Debtors are operating their businesses and managing their properties as

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.             No

request for the appointment of a trustee or examiner has been made in these Chapter 11 Cases.

        6.     On March 9, 2020, the Bankruptcy Administrator for the Middle District of North

Carolina noticed the formation of a committee of unsecured creditors (“Committee”) (Doc. No.

33).

                                                 2
                 Case 20-10247       Doc 683      Filed 02/03/21   Page 3 of 73




       7.       A description of the Debtors and their businesses, and the facts and

circumstances giving rise to these Chapter 11 Cases is set forth in the Affidavit of Louis E.

Robichaux IV in Support of the Debtors' Chapter 11 Filings and First Day Motions ("First Day

Affidavit,") (Doc. No. 4), which is incorporated herein by reference

       8.      On November 3, 2020, the Court entered an Order Authorizing the Sale of the

Debtors’ Assets Free and Clear of all Liens, Claims, Encumbrances and Interests, (II)

Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases, and (III) Granting Certain Related Relief (the “Sale Order”) (Doc. No. 563). The Sale

Order, among other things, authorized the Debtors to sell the Acquired Assets free and clear to

American Healthcare Systems, LLC (“American Healthcare”).

       9.      On February 1, 2021, the Debtors filed the Plan and Disclosure Statement.

                                     RELIEF REQUESTED

       10.     By this Motion, the Debtors respectfully request entry of an order (i) approving

the Disclosure Statement as containing “adequate information,” as that term is defined in section

1125(a)(1) of the Bankruptcy Code; (ii) establishing procedures for solicitation and tabulation of

votes to accept or reject the Plan, including (a) approving the form and manner of the solicitation

packages, (b) approving the form and manner of notice of the hearing to confirm the Plan,

(c) establishing a voting record date and approving procedures for distributing the solicitation

packages, (d) approving the forms of ballots, (e) establishing the deadline for the receipt of

ballots, and (f) approving procedures for tabulating acceptances and rejections of the Plan;

(iii) establishing procedures with respect to, and the deadline for filing objections to, the

confirmation of the Plan; and (iv) granting related relief.




                                                  3
                      Case 20-10247        Doc 683       Filed 02/03/21        Page 4 of 73




          11.     The following is a summary of the timeline proposed in this Motion:3

                      Event                                              Date/Deadline

    Disclosure Statement Hearing                                   March 4, 2021 at 9:30 a.m.

                                                  Three (3) business days after entry of order approving the
    Solicitation Commencement Date                                  Disclosure Statement



                                                   [March 31, 2021 at 4:00 p.m.]4 (Eastern Daylight Time)
    Voting Record Date




    Plan Supplement5 Deadline                                    7 days before Voting Deadline



    Voting Objection Deadline and                  [March 31, 2021 at 4:00 p.m.] (Eastern Daylight Time)
    Determination Motion Deadline


                                                     [April 1, 2021 at 4:00 p.m.] (Eastern Daylight Time)
    Voting Deadline




                                                  Later of (i) Voting Objection Deadline or (ii), if subject to
    Claims Estimation Motion Deadline              an Objection or Determination Motion, 7 days after the
                                                                filing of the Objection or Motion


                                                    [April 22, 2021 at 4:00 p.m.] (Eastern Daylight Time)
    Confirmation Objection Deadline




3
  The forms of notices attached to this Motion contain dates proposed by the Debtors. These dates are subject to the
availability of the Bankruptcy Court and may change.
4
  All dates and times set forth in brackets in this Motion are proposed dates only, and subject to approval by the
Court, as well as the Court’s calendar.
5
  Plan Supplement to include (i) name and contact information for each member of the Advisory Committee, (ii)
Liquidation Trust Agreement, (iii) schedule of Restricted Assets, (iv) name and compensation terms for Surviving
Officer, and (v) name and compensation terms for Liquidation Trustee.

                                                         4
                 Case 20-10247        Doc 683    Filed 02/03/21      Page 5 of 73




                 Event                                          Date/Deadline

 Deadline to File Tabulation Report,
 Memorandum of Law in Support of
 Confirmation, Proposed Confirmation         [April 29, 2021 at 4:00 p.m.] (Eastern Daylight Time)
 Order and Response to Objections to the
 Confirmation



 Confirmation Hearing                         [May 6, 2021 at 9:30 a.m.] (Eastern Daylight Time)




                              BASIS FOR RELIEF REQUESTED

I.     Approval of the Disclosure Statement

       12.     Pursuant to Section 1125 of the Bankruptcy Code, a plan proponent must provide

holders of impaired claims with “adequate information” regarding a proposed Chapter 11 plan.

In that regard, section 1125(a)(1) of the Bankruptcy Code provides in pertinent part that:

               “adequate information” means information of a kind, and in
               sufficient detail, as far as is reasonably practicable in light of the
               nature and history of the debtor and the condition of the debtor’s
               books and records, including a discussion of the potential material
               Federal tax consequences of the plan to the debtor, any successor
               to the debtor, and a hypothetical investor typical of the holders of
               claims or interests in the case, that would enable such a
               hypothetical investor of the relevant class to make an informed
               judgment about the plan . . . .

11 U.S.C. § 1125(a)(1).

       13.     The primary purpose of a disclosure statement is to provide all material

information that creditors affected by a proposed plan need in order to make an informed

decision whether to vote for or against a chapter 11 plan. See Century Glove, Inc. v. First Am.

Bank of N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“. . . § 1125 seeks to guarantee a minimum

amount of information to the creditor asked for its vote”). See also In re Monnier Bros., 755

F.2d 1336, 1341 (8th Cir. 1985); In re Phoenix Petroleum, Co., 278 B.R. 385, 392 (Bankr. E.D.

                                                 5
                Case 20-10247       Doc 683     Filed 02/03/21     Page 6 of 73




Pa. 2001); In re Unichem Corp., 72 B.R. 95, 97 (Bankr. N.D. Ill. 1987). Congress anticipated

that such informed judgments would be needed to both negotiate over and vote on a plan of

reorganization. Id.

       14.     In examining the adequacy of the information contained in a disclosure statement,

the Court has broad discretion. See In re Cajun Elec. Power Co-op, Inc., 230 B.R. 715, 731

(Bankr. M.D. La. 1999) (citing In re Tex. Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988)

(“The determination is largely within the discretion of the bankruptcy court.”)). See also In re

A.H. Robbins Co., 880 F.2d 694, 698 (4th Cir. 1989).

       15.     Courts evaluate whether a disclosure statement contains adequate information on

a case-by-case basis, based on the facts and circumstances of each case. See Oneida Motor

Freight, Inc. v. United Jersey Bank et al., 848 F.2d 414, 417 (3d Cir. 1988); In re Tex. Extrusion

Corp., 844 F.2d at 1157; In re A.H. Robbins Co., 880 F.2d at 698. See also In re U.S. Brass

Corp., 194 B.R. 420, 424-25 (Bankr. E.D. Tex. 1996) (listing factors courts have considered in

determining the adequacy of information provided in a disclosure statement).

       16.     The determination should take account of expertise and resources, including

outside advisors and relevant information already possessed or publicly available, of the

hypothetical investor of each class of claims or interests from which classes the acceptance or

rejection of the Plan is solicited after the commencement of the cases. See In re Zenith Elec.

Corp., 241 B.R. 92, 99-100 (Bankr. D. Del. 1999).

       17.     Here, the Disclosure Statement is the product of the Debtors’ review and analysis

of the Debtors’ records, the circumstances leading to these Chapter 11 Cases, the cases

themselves, and a thorough analysis of the Plan. In drafting the Disclosure Statement, the




                                                6
                Case 20-10247       Doc 683      Filed 02/03/21    Page 7 of 73




Debtors sought the assistance and input of their financial and legal advisors, as well as the

Committee, BOA, American Healthcare and these interested parties’ legal and financial advisors.

       18.     The Disclosure Statement contains, or will contain prior to solicitation, the

pertinent information necessary for holders of impaired claims to make an informed decision

about whether to vote to accept or reject the Plan, including, among other things, information

regarding: (i) the Plan; (ii) the history of the Debtors, including certain events leading to the

commencement of these Chapter 11 Cases; (iii) the operation of the Debtors’ business; (iv) the

Debtors’ prepetition capital structure and indebtedness; (v) the Debtors’ corporate structure; (vi)

a liquidation analysis and other financial information; (vii) the contemplated administration of

the Debtors’ estates following confirmation of the Plan; (viii) certain federal income tax law

consequences of the Plan; (ix) the classification and treatment of claims; (x) the provisions

governing distribution under the Plan; and (xi) the means for implementation of the Plan.

       19.     The Debtors respectfully submit that the Disclosure Statement complies with all

aspects of Section 1125 of the Bankruptcy Code. The Debtors will demonstrate at the hearing to

approve the Disclosure Statement that the Disclosure Statement addresses the information set

forth above in a manner that provides holders of impaired claims that are entitled to vote to

accept or reject the Plan with adequate information within the meaning of Section 1125 of the

Bankruptcy Code and should therefore be approved.

II.    Establishing Procedures for Solicitation of the Plan

       A.      Approval of Form and Manner of Solicitation Package

       20.     Bankruptcy Rule 3017(d) sets forth the materials that must be provided to holders

of claims for the purpose of soliciting their votes and providing adequate notice of the hearing on

confirmation of a plan of reorganization:



                                                7
                    Case 20-10247          Doc 683       Filed 02/03/21        Page 8 of 73




                   Upon approval of a disclosure statement,––except to the extent that
                   the court orders otherwise with respect to one or more unimpaired
                   classes of creditors or equity security holders––the debtor in
                   possession, trustee, proponent of the plan, or clerk as the court
                   orders shall mail to all creditors and equity security holders, and in
                   a chapter 11 reorganization case shall transmit to the United States
                   trustee:
                           (1)      the plan or a court-approved summary of the plan;

                           (2)      the disclosure statement approved by the court;

                           (3)      notice of the time within which acceptances and
                                    rejections of the plan may be filed; and

                           (4)      any other information as the court may direct,
                                    including any court opinion approving the
                                    disclosure statement or a court-approved summary
                                    of the opinion.

                   In addition, notice of the time fixed for filing objections and the
                   hearing on confirmation shall be mailed to all creditors and equity
                   security holders in accordance with Rule 2002(b), and a form of
                   ballot conforming to the appropriate Official Form shall be mailed
                   to creditors and equity security holders entitled to vote on the plan
                   ....
Fed. R. Bankr. P. 3017(d).

          21.      As further discussed below, if the Bankruptcy Court approves the Disclosure

Statement as containing adequate information pursuant to Section 1125 of the Bankruptcy Code,

the Debtors propose to distribute by First Class Mail to holders of claims in the classes entitled to

vote on the Plan (the “Voting Classes”)6 the Confirmation Hearing Notice (as defined below), as

well as a package containing solicitation materials (the “Solicitation Package”) including:

          a)       the Bankruptcy Court’s Order approving the Disclosure Statement (the
                   “Disclosure Statement Order”), excluding the exhibits attached thereto;

          b)       the applicable ballot (a “Ballot”), the proposed form of which is attached to the
                   Proposed Order as Exhibit 2, together with a pre-paid, pre-addressed return
                   envelope;


6
    The Voting Classes consist of Class 5 (General Unsecured Claims) and Class 6 (Medical Malpractice Claims).


                                                         8
                 Case 20-10247       Doc 683     Filed 02/03/21     Page 9 of 73




       c)       a CD-ROM or USB flash drive containing the Disclosure Statement (with the
                Plan and other exhibits attached thereto); and

       d)       any supplemental documents filed with the Bankruptcy Court and such other
                materials as the Bankruptcy Court may direct, including any letters in support of
                the Plan.

The Debtors submit that such materials and manner of service satisfy the requirements of

Bankruptcy Rule 3017(d).

       22.      Solicitation Packages (except for Ballots) may also be obtained (i) by writing to

the Debtors’ Administrative Agent (the “Administrative Agent”), Epiq Corporate Restructuring,

LLC (“Epiq”), at:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                          P.O. Box 4421
                                   Beaverton, OR 97076-4421

             Correspondence sent by hand delivery or overnight mail should be sent to:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                      10300 SW Allen Blvd.
                                      Beaverton, OR 97005

or (ii) on the Administrative Agent’s website7; or (iii) on the Bankruptcy Court’s website.8

       B.       Approval of Form and Manner of Confirmation Hearing Notice

       23.      Upon approval of the Disclosure Statement pursuant to the Disclosure Statement

Order, the Debtors will serve or cause to be served: (i) on Voting Classes, written notice (the

“Confirmation Hearing Notice”) substantially in the form attached to the Proposed Order as

Exhibit 1, of (a) the Bankruptcy Court’s approval of the Disclosure Statement, (b) deadline for

voting on the Plan, (c) the time, date, and place for the hearing to consider confirmation of the


7
 https://dm.epiq11.com/case/randolphhospital/info.
8
  http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).

                                                9
                Case 20-10247       Doc 683     Filed 02/03/21     Page 10 of 73




Plan, and (d) the deadline and procedures for filing objections to the confirmation of the Plan,

together with the Solicitation Package; and (ii) on non-voting classes, a written notice (the

“Notice of Non-Voting Status and Confirmation Hearing”) substantially in the form attached to

the Proposed Order as Exhibit 3, which sets forth certain information regarding the hearing to

consider confirmation of the Plan and related deadlines. The relevant notices will be served on

the appropriate parties by First Class Mail.

       24.     Consistent with Section 1126(f) of the Bankruptcy Code and Bankruptcy Rule

3017(d), with respect to holders of Administrative Claims and holders of claims in Class 1

(Secured Tax Claims), Class 2 (Priority Non-Tax Claims), Class 3 (Secured Term Loan Claim)

and Class 4 (Other Secured Claims) (each as defined in the Plan, and, collectively, the

“Unclassified/Unimpaired Claimholders”), which classes are unclassified or conclusively

presumed to have accepted the Plan, the Debtors propose to send the Notice of Non-Voting

Status and Confirmation Hearing to such creditors.

       25.     The Notice of Non-Voting Status and Confirmation Hearing sets forth, among

other things, (i) the Plan’s treatment of the Unclassified/Unimpaired Claimholders, (ii) the Plan’s

release and injunction provisions, and (iii) the manner in which a copy of the Plan and the

Disclosure Statement may be obtained.

       26.     The Debtors submit that such notices satisfy the requirements of the Bankruptcy

Code and Bankruptcy Rule 3017(d). Accordingly, the Debtors request that the Bankruptcy Court

determine that they are not required to distribute copies of the Plan, Disclosure Statement, or

Disclosure Statement Order to any of the Unclassified/Unimpaired Claimholders, which are

deemed to accept the Plan, unless requested by any of such claimholders in writing or otherwise

required to do so under the terms of the Disclosure Statement Order.



                                                10
                Case 20-10247       Doc 683      Filed 02/03/21     Page 11 of 73




       C.      Establishment of Voting Record Date and Approving of Procedures for
               Distribution of Solicitation Packages

       27.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

connection with the confirmation of a bankruptcy plan, “creditors and equity security holders

shall include holders of stock, bonds, debentures, notes and other securities of record on the date

the order approving the disclosure statement is entered or another date fixed by the court, for

cause, after notice and a hearing.” Fed R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains

a similar provision regarding determination of the record date for voting purposes.

       28.     The Debtors request that the Bankruptcy Court establish [March 31, 2021 at 4:00

p.m.] (Eastern Daylight Time), as the record date (the “Voting Record Date”) for purposes of

determining the claimholders that are entitled to vote (subject to the voting procedures set forth

below) on the Plan or, in the case of non-voting classes, for purposes of determining the

claimholders to receive certain Plan-related materials. The Debtors expect that it will be able to

commence distribution of the Confirmation Hearing Notice and Solicitation Package to the

Voting Classes and the Notice of Non-Voting Status and Confirmation Hearing to parties-in-

interest outside of the Voting Classes, as set forth herein, within three (3) business days after the

date of entry of the Disclosure Statement Order, or as soon as reasonably practicable thereafter

(the “Solicitation Commencement Date”).

       29.     The Debtors shall cause to be distributed the Disclosure Statement Order

(excluding exhibits thereto), the Confirmation Hearing Notice, the Disclosure Statement

(together with the Plan and other exhibits attached thereto), and such other materials as the Court

may direct (excluding a Ballot) to, among other parties (to the extent such parties did not

otherwise receive the Solicitation Package):

               a)      the Bankruptcy Administrator;


                                                 11
                 Case 20-10247      Doc 683      Filed 02/03/21     Page 12 of 73




                b)     the Committee;

                c)     BOA;

                d)     all applicable government agencies to the extent required by the
                       Bankruptcy Rules and the Local Rules; and

                e)     those persons who have formally appeared in the Chapter 11 Cases and
                       requested service pursuant to Bankruptcy Rule 2002.

       30.      Copies of the Plan and Disclosure Statement will be available: (i) by writing to

the Debtors’ Administrative Agent at:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                          P.O. Box 4421
                                   Beaverton, OR 97076-4421

             Correspondence sent by hand delivery or overnight mail should be sent to:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                      10300 SW Allen Blvd.
                                      Beaverton, OR 97005

or (ii) on the Administrative Agent’s website9; or (iii) on the Bankruptcy Court’s website.10

       31.      The Debtors anticipate that some of the notices served in these Chapter 11 Cases,

including notices of the hearing to approve the Disclosure Statement and notices of the

commencement of the Chapter 11 Cases, have been or may be returned. The Debtors believe

that it would be costly and inefficient to distribute the Solicitation Package to the same addresses

to which undeliverable notices were previously distributed. Therefore, the Debtors seek the

Bankruptcy Court’s approval for a departure from the strict notice rule, excusing the Debtors

from distributing Solicitation Packages to those entities listed at such addresses if the Debtors are

not provided with updated addresses for such entities before the Solicitation Commencement

9
 https://dm.epiq11.com/case/randolphhospital/info.
10
  http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).

                                                 12
               Case 20-10247       Doc 683     Filed 02/03/21     Page 13 of 73




Date. Further, if the Debtors send Solicitation Packages that are deemed undeliverable and are

not provided with a forwarding or more updated address, the Debtors seek to be excused from

attempting to re-deliver Solicitation Packages to such entities. The Debtors submit that good

cause exists for implementing the aforementioned notice and service procedures.

       D.      Approval of Forms of Ballot

       32.     Bankruptcy Rule 3017(d) requires the Debtors to mail a form of ballot to

“creditors and equity security holders entitled to vote on the plan.” The Debtors propose to

distribute to each holder of a claim in each Voting Class a Ballot substantially in the form

annexed as Exhibit 2 to the Proposed Order. The form of Ballot is based upon Official Form No.

B314, but has been modified to address the particular aspects of these Chapter 11 Cases, and to

include certain additional information that the Debtors believe to be relevant and appropriate for

the applicable classes of claims that are entitled to vote to accept or reject the Plan, including

information regarding the releases and injunctions contained in the Plan.

       E.      Establishment of Deadline for Receipt of Ballots

       33.     Bankruptcy Rule 3017(c) provides that, on or before approval of a disclosure

statement, the court shall fix a time within which the holders of claims may accept or reject a

plan. The Debtors have developed the proposed schedule to allow for a solicitation period in

these Chapter 11 Cases of at least 28 days, which the Debtors believe is appropriate in light of

the circumstances of the case and consistent with the requirements set forth in Bankruptcy Rule

2002(b). Accordingly, the Debtors propose that in order to be counted as a vote to accept or

reject the Plan, each Ballot must be properly executed, completed, and delivered to the

Administrative Agent so as to be received by the Administrative Agent no later than [4:00 p.m.

(Eastern Daylight Time) on April 1, 2021] or such other date as agreed to by the Debtors or

otherwise ordered by the Bankruptcy Court (the “Voting Deadline”) as set forth below. The

                                               13
                 Case 20-10247      Doc 683     Filed 02/03/21     Page 14 of 73




Debtors submit that such solicitation period is a sufficient period within which creditors can

make an informed decision to accept or reject the Plan in light of the circumstances of the case.

       34.      Except as otherwise set forth in the Proposed Order, Ballots must be delivered via

First Class Mail, overnight courier, or hand delivery so as to be actually received by the

Administrative Agent no later than the Voting Deadline at the following address in accordance

with the voting procedures set forth below:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                          P.O. Box 4421
                                   Beaverton, OR 97076-4421

             Correspondence sent by hand delivery or overnight mail should be sent to:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                      10300 SW Allen Blvd.
                                      Beaverton, OR 97005

BALLOTS TRANSMITTED TO THE ADMINISTRATIVE AGENT BY FACSIMILE,
ELECTRONIC MAIL, OR OTHER MEANS NOT SPECIFICALLY APPROVED BY THE
BANKRUPTCY COURT MAY BE ACCEPTED BY THE DEBTORS IN CONSULTATION
WITH THE COMMITTEE ON A CASE-BY-CASE BASIS.

       F.       Approval of Procedures for Vote Tabulation

       35.      Section 1126(c) of the Bankruptcy Code provides as follows:

                A class of claims has accepted a plan if such plan has been
                accepted by creditors, other than any entity designated under
                subsection (e) of this section, that hold at least two-thirds in
                amount and more than one-half in number of the allowed claims of
                such class held by creditors, other than any entity designated under
                subsection (e) of this section, that have accepted or rejected such
                plan.
11 U.S.C. § 1126(c).




                                                14
               Case 20-10247        Doc 683     Filed 02/03/21     Page 15 of 73




       36.     Further, Bankruptcy Rule 3018(a) provides that “the court after notice and hearing

may temporarily allow the claim in an amount which the court deems proper for the purpose of

accepting or rejecting a plan.” Fed. R. Bankr. P. 3018(a).

               1.     Ballot Tabulation

       37.     For purposes of voting on the Plan, with respect to all creditors of the Debtors, the

Debtors propose that the amount of a claim used to tabulate acceptance or rejection of the Plan

should be, as applicable:

               a)     The amount of the claim listed in the Debtors’ schedules of assets and
                      liabilities (the “Schedules”); provided that (i) such claim is not scheduled
                      as any of contingent, unliquidated, undetermined, disputed, or in a zero
                      dollar amount and (ii) no proof of claim has been timely filed (or
                      otherwise deemed timely filed by the Bankruptcy Court under applicable
                      law) with respect to such claim.

               b)     The noncontingent and liquidated amount specified in a proof of claim
                      timely filed with the Bankruptcy Court (or otherwise deemed timely filed
                      by the Bankruptcy Court under applicable law) to the extent the proof of
                      claim is not the subject of an objection filed by [March 31, 2021 at 4:00
                      p.m.] (Eastern Daylight) (the “Voting Objection Deadline”) (or, if such
                      claim has been resolved for allowance and/or voting purposes pursuant to
                      a stipulation or order entered by the Bankruptcy Court, or otherwise
                      resolved by the Bankruptcy Court, the amount set forth in such stipulation
                      or order).

               c)     If a proof of claim has been timely filed prior to the applicable bar date
                      and such claim is asserted in the amount of $0.00, such claim shall not be
                      entitled to vote.

               d)     Notwithstanding anything to the contrary in these tabulation rules, the
                      holder of any claim that has been indefeasibly paid, in full or in part, shall
                      only be permitted to vote the unpaid amount of such claim, if any, to
                      accept or reject the Plan.

               e)     The amount temporarily allowed or estimated by the Bankruptcy Court for
                      voting purposes, pursuant to Bankruptcy Rule 3018(a), subject to notice
                      consistent with the procedures set forth herein, the Bankruptcy Code, the
                      Bankruptcy Rules and the Local Rules.

               f)     If a claim for which a proof of claim has been timely filed for unknown or
                      undetermined amounts (as determined on the face of the claim or after a

                                                15
               Case 20-10247       Doc 683      Filed 02/03/21     Page 16 of 73




                      reasonable review of the supporting documentation by the Debtors or the
                      Administrative Agent in consultation with the Committee) and such claim
                      has not been allowed, such Claim shall be temporarily allowed for voting
                      purposes only, and not for purposes of allowance or distribution, at $1.00.

              g)      If a claim is listed on a timely filed proof of claim as either wholly or
                      partially contingent or unliquidated, such claim is temporarily allowed in
                      the amount that is the greater of (i) the liquidated and non-contingent
                      amount and (ii) $1.00, for voting purposes only, and not for purposes of
                      allowance or distribution.

              h)      If a claim is deemed allowed under the Plan, such claim is allowed for
                      voting purposes in the deemed allowed amount set forth in the Plan.

              i)      If a claim is not listed in the Schedules or is listed in the Schedules as
                      contingent, unliquidated, or disputed (or in a zero amount) and a proof of
                      claim was not (i) filed by the applicable bar date for the filing of proofs of
                      claim established by the Bankruptcy Court or (i) deemed timely filed by
                      an order of the Bankruptcy Court prior to the Voting Deadline, such claim
                      shall be disallowed for voting purposes.

              j)      If a proof of claim has been amended by a later proof of claim that is filed
                      on or prior to the Voting Record Date, the later filed amending claim shall
                      be entitled to vote in a manner consistent with these tabulation rules, and
                      the earlier filed claim shall be disallowed for voting purposes, regardless
                      of whether the Debtors have objected to such amended claim. Except as
                      otherwise ordered by the Bankruptcy Court, any amendments to proofs of
                      claim after the Voting Record Date shall not be considered for purposes of
                      these tabulation rules.

       38.    The temporary allowance of claims for voting purposes does not constitute an

allowance of claims for purposes of distribution under the Plan and is without prejudice to the

rights of the Debtors, the Committee, or any other party-in-interest in any other context,

including the right of the Debtors, the Committee, or any other party-in-interest to contest the

amount or validity of any claim for purposes of allowance under the Plan.

       39.    Additionally, the Debtors seek authorization from the Bankruptcy Court for the

Debtors, in consultation with the Committee, to object to any claim (as defined in Section 101(5)

of the Bankruptcy Code) solely for Plan voting purposes by filing a determination motion (the

“Determination Motion”) no later than the Voting Objection Deadline. If an objection to a claim

                                                16
                   Case 20-10247           Doc 683       Filed 02/03/21         Page 17 of 73




(made by way of a Determination Motion or otherwise) filed on or before the Voting Deadline

requests that such claim be reduced or reclassified, such claimant’s Ballot shall be counted in

such reduced amount or as falling into the reclassified category. Further, if a creditor casts a

Ballot and has timely filed a proof of claim (or has otherwise had a proof of claim deemed timely

filed by the Bankruptcy Court under applicable law), but the creditor’s claim is the subject of an

objection (made by way of a Determination Motion or otherwise) filed no later than the Voting

Objection Deadline, the Debtor requests, in accordance with Bankruptcy Rule 3018, that the

creditor’s Ballot not be counted to the extent it is challenged by the objection, unless such claim

is temporarily allowed by the Bankruptcy Court for voting purposes pursuant to Bankruptcy Rule

3018(a) after the creditor files a motion for such temporary allowance (the “Claims Estimation

Motion”).11

         40.      If a creditor seeks to have its claim temporarily allowed for purposes of voting to

accept or reject the Plan pursuant to Bankruptcy Rule 3018(a), the Debtors request that such

creditor be required to file a Claims Estimation Motion for such temporary allowance by the later

of (i) the Voting Objection Deadline or (ii) if such claim is the subject of an objection or a

Determination Motion, seven (7) days after the filing of the applicable objection or

Determination Motion.

         41.      In the event that a Determination Motion or Claims Estimation Motion is filed,

the Debtors request that the Bankruptcy Court allow the non-moving party to file a reply to such

motion by the later of (i) the Voting Objection Deadline, or (ii) seven (7) days after the filing of

the applicable motion (the “Voting Objection Reply Deadline”). A hearing will be scheduled

11
  This proposed procedure is consistent with Section 1126 of the Bankruptcy Code, which provides that a plan may
be accepted or rejected by the holder of a claim allowed under section 502 of the Bankruptcy Code. In turn, section
502(a) of the Bankruptcy Code provides that a filed proof of claim is deemed allowed “unless a party in interest . . .
objects.” 11 U.S.C. § 502(a).


                                                         17
                 Case 20-10247      Doc 683      Filed 02/03/21    Page 18 of 73




(subject to the Bankruptcy Court’s availability) on such motion within seven (7) days of the

Voting Objection Reply Deadline but in no event later than the Confirmation Hearing (as defined

below).      The Debtors further request that the ruling by the Bankruptcy Court on any

Determination Motion or Claims Estimation Motion be considered a ruling with respect to the

allowance of the claim(s) under Bankruptcy Rule 3018 and such claim(s) be counted, for voting

purposes only, in the amount determined by the Bankruptcy Court.

       42.      The Debtors propose that, in the event a claimant reaches an agreement with the

Debtors, in consultation with the Committee, as to the treatment of its claim for voting purposes,

the claim may be treated in such manner subject to providing three (3) business days’ notice to

the Bankruptcy Administrator.

       43.      The Debtors further request that the following voting procedures and standard

assumptions be used in tabulating the Ballots:

                a)     For purposes of the numerosity requirement of Section 1126(c) of the
                       Bankruptcy Code and based on the reasonable efforts of the
                       Administrative Agent, separate claims held by a single creditor in a
                       particular class will be aggregated as if such creditor held one claim
                       against the Debtors in such class, and the votes related to such claims will
                       be treated as a single vote to accept or reject the Plan.

                b)     Any creditor who holds duplicate claims within the same class shall be
                       provided with only one Solicitation Package and one Ballot for voting a
                       single claim in such class, regardless of whether the Debtors have objected
                       to such duplicate claims.

                c)     Creditors must vote all of their claims within a particular class either to
                       accept or reject the Plan and may not split their vote. Accordingly, a
                       Ballot (or multiple Ballots with respect to multiple claims within a single
                       class) that partially rejects and partially accepts the Plan will not be
                       counted.

                d)     Ballots that fail to indicate an acceptance or rejection of the Plan or that
                       indicate both acceptance and rejection of the Plan, but which are otherwise
                       properly executed and received prior to the Voting Deadline, will not be
                       counted.


                                                 18
Case 20-10247     Doc 683      Filed 02/03/21      Page 19 of 73




e)   Only Ballots that are timely received with signatures will be counted.
     Unsigned Ballots will not be counted.

f)   Ballots sent by mail or overnight delivery that are postmarked prior to the
     Voting Deadline, but received after the Voting Deadline, will not be
     counted.

g)   Ballots that are illegible, or contain insufficient information to permit the
     identification of the creditor, will not be counted.

h)   Ballots transmitted to the Administrative Agent by facsimile, electronic
     mail, or other means not specifically approved by the Bankruptcy Court
     may be accepted by the Debtors in, consultation with the Committee, on a
     case-by-case basis.

i)   Whenever a creditor casts more than one Ballot voting the same claim
     prior to the Voting Deadline, the last valid Ballot received prior to the
     Voting Deadline shall be deemed to reflect the voter’s intent and
     supersede any prior received Ballots.

j)   If a creditor simultaneously casts inconsistent duplicate Ballots with
     respect to the same claim, such Ballots shall not be counted.

k)   Each creditor shall be deemed to have voted the full amount of its claim in
     a class. Unless otherwise ordered by the Bankruptcy Court, questions as
     to the validity, form, eligibility (including time of receipt), acceptance, and
     revocation or withdrawal of Ballots shall be determined by the
     Administrative Agent and the Debtors, which determination shall be final
     and binding.

l)   Any Ballot containing a vote that the Bankruptcy Court determines, after
     notice and a hearing, was not solicited or procured in good faith or in
     accordance with the provisions of the Bankruptcy Code shall not be
     counted.

m)   Any Ballot cast by a person or entity that does not hold a Claim in a class
     that is entitled to vote to accept or reject the Plan shall not be counted.

n)   Notwithstanding anything contained herein to the contrary, the
     Administrative Agent, in its discretion, may contact parties that submitted
     Ballots to cure any defects in the Ballots.

o)   Any class that does not contain any claim eligible to vote to accept or
     reject the Plan (by reason of temporary allowance by the Bankruptcy
     Court or otherwise) as of the date of the Confirmation Hearing shall be
     deemed eliminated from the Plan for purposes of voting to accept or reject
     the Plan and for purposes of determining acceptance or rejection of the
     Plan by such class pursuant to section 1129(a)(8) of the Bankruptcy Code.

                               19
             Case 20-10247       Doc 683     Filed 02/03/21     Page 20 of 73




             p)     If a class contains claims eligible to vote and no holders of claims eligible
                    to vote in such class vote to accept or reject the Plan, the Plan shall be
                    deemed accepted by the holders of such claims in such class.

             q)     Unless waived, any defects or irregularities in connection with deliveries
                    of Ballots must be cured within such time as the Debtors or the
                    Bankruptcy Court determines. Neither the Debtors nor any other person
                    or entity shall be under any duty to provide notification of defects or
                    irregularities with respect to deliveries of Ballots, nor shall any incur any
                    liabilities for failure to provide such notification. Unless otherwise
                    directed by the Bankruptcy Court, delivery of such Ballots shall not be
                    deemed to have been made until such irregularities have been cured or
                    waived. Ballots previously furnished (and as to which any irregularities
                    have not theretofore been cured or waived) shall not be counted.

             r)     The Debtors, in consultation with the Committee, and subject to contrary
                    order of the Bankruptcy Court, may waive any defect in any Ballot at any
                    time, either before or after the Voting Deadline and without notice, and
                    any such waivers shall be documented in the voting results filed with the
                    Bankruptcy Court.

             s)     Except as provided below, unless the Ballot being furnished is timely
                    submitted on or prior to the Voting Deadline, the Debtors may, in
                    consultation with the Committee, reject such Ballot as invalid, and
                    therefore, decline to utilize it in connection with confirmation of the Plan
                    by the Bankruptcy Court; provided, however, that such invalid Ballots
                    shall be documented in the voting results filed with the Bankruptcy Court.

             t)     Subject to contrary order of the Bankruptcy Court, the Debtors, in
                    consultation with the Committee, reserve the absolute right to reject any
                    and all Ballots not proper in form, the acceptance of which would, in the
                    opinion of the Debtors, in consultation with the Committee, not be in
                    accordance with the provisions of the Bankruptcy Code; provided,
                    however, that such invalid Ballots shall be documented in the voting
                    results filed with the Bankruptcy Court.

       44.   The Debtors submit that such procedures provide for a fair and equitable voting

process.

III.   Scheduling Confirmation and Setting Deadline and Procedures for Filing
       Objections to the Confirmation of the Plan

       A.    Scheduling the Confirmation Hearing

       45.   Bankruptcy Rule 3017(c) provides:



                                             20
               Case 20-10247       Doc 683      Filed 02/03/21    Page 21 of 73




               On or before approval of the disclosure statement, the court shall
               fix a time within which the holders of claims and interests may
               accept or reject the plan and may fix a date for the hearing on
               confirmation.
Fed. R. Bankr. P. 3017(c).

       46.     In accordance with Bankruptcy Rule 3017(c), the Debtors request that a hearing

on confirmation of the Plan (the “Confirmation Hearing”) be scheduled for [May 6, 2021 at 9:30

a.m.] (Eastern Daylight Time).

       47.     The Debtors propose that, no later than [4:00 p.m. (Eastern Daylight Time) on

April 29, 2021] (one week prior to the Confirmation Hearing), the Administrative Agent will file

with the Bankruptcy Court a tabulation report for Plan voting and the Debtors will file with the

Bankruptcy Court a proposed form of confirmation order, a declaration in support of

confirmation addressing the requirements of section 1129(a) of the Bankruptcy Code, and replies

to any objections received by the Confirmation Objection Deadline.

       48.     The Debtors request that the Confirmation Hearing may be continued from time

to time by the Bankruptcy Court or the Debtors without further notice other than adjournments

announced in open court or the filing of a notice or hearing agenda providing for the

adjournment on the docket of the Chapter 11 Cases. The proposed timing for the Confirmation

Hearing is in compliance with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules

and will enable the Debtors to pursue confirmation of the Plan in a timely fashion.

       B.      Establishing Procedures for the Confirmation Hearing

       49.     Bankruptcy Rules 2002(b) and 3017(d) require not less than 28 days’ notice to all

creditors and equity security holders of the time fixed for filing objections and the hearing to

consider confirmation of a Chapter 11 plan. In accordance with Bankruptcy Rules 2002 and

3017(d), the Debtors propose to provide to all creditors a copy of either the Confirmation



                                               21
                Case 20-10247        Doc 683     Filed 02/03/21      Page 22 of 73




Hearing Notice or the Notice of Non-Voting Status and Confirmation Hearing, as proposed

herein, setting forth (a) the date of approval of the Disclosure Statement, (b) the Voting Record

Date, (c) the Voting Deadline, (d) the time fixed for filing objections to confirmation of the Plan,

and (e) the time, date, and place for the Confirmation Hearing. Such notice will be sent at least

28 days before the deadline to object to confirmation of the Plan.

       50.     Bankruptcy Rule 2002(1) permits the Bankruptcy Court to “order notice by

publication if it finds that notice by mail is impracticable or that it is desirable to supplement the

notice.” In addition to mailing the Confirmation Hearing Notice, the Debtors propose to publish

the Confirmation Hearing Notice once, as soon as reasonably practical after the entry of the

Disclosure Statement Order, in The Courier-Tribune. The Debtors believe that publication of the

Confirmation Hearing Notice will provide sufficient notice of the approval of the Disclosure

Statement; the Voting Record Date; the Voting Deadline; the time fixed for filing objections to

confirmation of the Plan; and the time, date, and place of the Confirmation Hearing to persons

who do not otherwise receive actual written notice by mail as provided for in the Disclosure

Statement Order.

       51.     The Debtors submit that the foregoing procedures will provide adequate notice of

the Confirmation Hearing and, accordingly, request that the Bankruptcy Court approve such

notice as adequate.

       C.      Establishing Procedures for the Filing of Objections to the Confirmation of
               the Plan

       52.     Pursuant to Bankruptcy Rule 3020(b)(1), objections to confirmation of a plan

must be filed and served “within a time fixed by the court.” The Confirmation Hearing Notice

provides, and the Debtors request the Bankruptcy Court to direct, that objections to the

confirmation of the Plan or proposed modifications to the Plan, if any, must:


                                                 22
                Case 20-10247       Doc 683      Filed 02/03/21     Page 23 of 73




                a)     be in writing;

                b)     comply with the Bankruptcy Rules and the Local Rules;

                c)     set forth the name of the objector and the nature and amount of any Claim
                       asserted by the objector against or in the Debtors;

                d)     state with particularity the legal and factual bases for the objection and, if
                       practicable, a proposed modification to the Plan that would resolve such
                       objection; and

                e)     be filed with the Bankruptcy Court, together with proof of service, and
                       served so that they are actually received by the Notice Parties (as defined
                       below) no later than [April 22, 2021 at 4:00 p.m.] (Eastern Daylight
                       Time) which deadline may be extended by the Debtors in consultation with
                       the Committee (the “Confirmation Objection Deadline”). The proposed
                       timing for filing and service of objections and proposed modifications, if
                       any, will afford the Bankruptcy Court, the Debtors, and other parties in
                       interest sufficient time to consider the objections and proposed
                       modifications prior to the Confirmation Hearing.

       53.      “Notice Parties” means, collectively:      (a) counsel to the Debtors, Hendren,

Redwine and Malone, PPLC, 4600 Marriott Drive, Suite 150, Raleigh, NC 27612, ATTN:

Rebecca F. Redwine; Nelson Mullins Riley & Scarborough LLP, 1320 Main Street, Columbia,

SC 29201, ATTN: Jody A. Bedenbaugh; (b) the Bankruptcy Administrator for the Middle

District of North Carolina; (c) the Official Committee of Unsecured Creditors, c/o Andrew H.

Sherman, One Riverfront Plaza Newark, NJ 07102, and Rayford K. Adams, III, 110 Oakwood

Drive, Suite 500,Winston-Salem, NC 27103; (d) those persons who have formally appeared in

the Chapter 11 Cases and requested service pursuant to Bankruptcy Rule 2002; (e) all applicable

government agencies to the extent required by the Bankruptcy Rules and the Local Rules; and (f)

Bank of America, c/o McGuire Woods, LLP, Attn: Scott Vaughn, 201 North Tryon Street, Suite

3000, Charlotte, NC 28202.

IV.    Notice

       54.             Notice of this Motion has been provided by electronic mail or overnight



                                                23
                Case 20-10247       Doc 683      Filed 02/03/21     Page 24 of 73




delivery to: (a) the Bankruptcy Administrator for the Middle District of North Carolina; (b) the

Official Committee of Unsecured Creditors, c/o Andrew H. Sherman, One Riverfront Plaza

Newark, NJ 07102, and Rayford K. Adams, III, 110 Oakwood Drive, Suite 500,Winston-Salem,

NC 27103; (c) those persons who have formally appeared in the Chapter 11 Cases and requested

service pursuant to Bankruptcy Rule 2002; (d) all applicable government agencies to the extent

required by the Bankruptcy Rules and the Local Rules; (e) Bank of America, c/o McGuire

Woods, LLP, Attn: Scott Vaughn, 201 North Tryon Street, Suite 3000, Charlotte, NC 28202; and

(f) any other entities directly affected by the Motion.     A copy of the Motion has been made

available on the website of the Debtors’ claims and noticing agent, Epiq Corporate

Restructuring, LLC, at https://dm.epiq11.com/RandolphHealth.          In light of the nature of the

relief requested herein, the Debtors submit that no other or further notice is required.

V.     Conclusion

       WHEREFORE, the Debtors respectfully request that the Court enter an order, in

substantially the form attached hereto as Exhibit A, granting the relief requested herein and

granting such other and further relief to which the Debtors may be justly entitled.

                                         HENDREN, REDWINE & MALONE, PLLC
                                          s/Rebecca F. Redwine
                                          Jason L. Hendren (NC State Bar 26869)
                                          Rebecca F. Redwine (NC State Bar 37012)
                                          Benjamin E.F.B. Waller (NC State Bar 27680)
                                          4600 Marriott Drive, Suite 150
                                          Raleigh, NC 27612
                                          Telephone: (919) 420-7867
                                          Facsimile: (919) 420-0475
                                          Email: jhendren@hendrenmalone.com
                                          rredwine@hendrenmalone.com
                                          bwaller@hendrenmalone.com

                                        NELSON MULLINS RILEY & SCARBOROUGH
                                        LLP
                                         Jody A. Bedenbaugh D.S.C. ID No. 9210
                                         Graham S. Mitchell D.S.C. ID No. 11763

                                                 24
Case 20-10247   Doc 683   Filed 02/03/21   Page 25 of 73




                    1320 Main Street / 17th Floor
                    Post Office Box 11070 (29211)
                    Columbia, SC 29201
                    Telephone: (803) 799-2000
                    Facsimile: (803) 256-7500
                    Jody.Bedenbaugh@nelsonmullins.com
                    graham.mitchell@nelsonmullins.com

                    CO-COUNSEL FOR THE DEBTORS-IN-
                    POSSESSION




                          25
Case 20-10247   Doc 683   Filed 02/03/21   Page 26 of 73




                     EXHIBIT A
                  (Proposed Order)




                          1
                  Case 20-10247         Doc 683       Filed 02/03/21        Page 27 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                     Debtors.1          )
                                        )

             ORDER (I) APPROVING DISCLOSURE STATEMENT;
   (II) ESTABLISHING FORMS AND PROCEDURES FOR SOLICITATION AND
TABULATION OF VOTES TO ACCEPT OR REJECT THE PLAN; (III) ESTABLISHING
        DEADLINE AND PROCEDURES FOR FILING OBJECTIONS TO THE
    CONFIRMATION OF THE PLAN; AND (IV) GRANTING RELATED RELIEF

        Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) for the entry of an order (i) approving the

Disclosure Statement; (ii) establishing procedures for solicitation and tabulation of votes to

accept or reject the Plan, including (a) approving the form and manner of solicitation packages,


1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to in the Motion, Plan
and/or Disclosure Statement, as applicable.
                Case 20-10247        Doc 683     Filed 02/03/21      Page 28 of 73




(b) approving the form and manner of notice of the Confirmation Hearing, (c) establishing a

Voting Record Date and approving procedures for distribution of solicitation packages,

(d) approving forms of Ballots, (e) establishing deadline for receipt of Ballots, and (f) approving

procedures for vote tabulating acceptances and rejections of the Plan; (iii) establishing

procedures with respect to, and the deadline for filing objections to, the confirmation of the Plan;

and (iv) granting related relief; and upon adequate and sufficient notice of the Disclosure

Statement, Disclosure Statement Motion, and the hearing before the Court on [March 4], 2021

to consider and rule on the adequacy of the information contained in the Disclosure Statement

(the “Disclosure Statement Hearing”); and the Court having reviewed and considered (x) the

Disclosure Statement Motion and all requested relief related thereto, (y) any objections thereto,

and (z) the statements of counsel and evidence presented in support of the relief requested at the

Disclosure Statement Hearing; and the Court having found and concluded that (i) it has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), (iii) venue is proper in this District pursuant to 28 U.S.C.

§§ 1408 and 1409, (iv) notice of the Motion was sufficient under the circumstances, and (v) the

legal and factual bases set forth in the Motion and at the Disclosure Statement Hearing establish

just cause for the relief granted herein; and this Court having determined that granting the relief

requested in the Motion as set forth herein is in the best interests of the Debtors, their estates and

their creditors; and after due deliberation and sufficient cause appearing therefore:

       IT IS HEREBY FOUND THAT:

       1.      This Court has jurisdiction to hear and determine the Disclosure Statement

Motion pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                  2
                   Case 20-10247    Doc 683      Filed 02/03/21     Page 29 of 73




       2.      Notice of the Disclosure Statement Motion and the Disclosure Statement Hearing

was served as proposed in the Disclosure Statement Motion, and such notice constitutes good

and sufficient notice to all interested parties and no other or further notice need be provided.

       3.      The Disclosure Statement contains “adequate information” within the meaning of

Section 1125 of the Bankruptcy Code.

       4.      All objections, responses to, and statements and comments, if any, in opposition

to the Disclosure Statement, other than those withdrawn with prejudice or resolved in their

entirety prior to, or on the record at, the Disclosure Statement Hearing, shall be, and hereby are,

overruled in their entirety for the reasons stated on the record and, notwithstanding the

foregoing, no objection shall be considered an objection to confirmation of the Plan unless such

objection is interposed in accordance with the procedures for objecting to confirmation of the

Plan set forth herein.

       5.      The form of Ballot attached hereto as Exhibit 2 is sufficiently consistent with

Official Form No. B314 and adequately addresses the particular needs of these Chapter 11

Cases and is appropriate for each of the classes of claims that is entitled to vote to accept or

reject the Plan.

       6.      The content and proposed distribution of the Solicitation Packages complies with

Bankruptcy Rule 3017(d).

       7.      Ballots need not be provided to holders of the claims in Class 1 (Secured Tax

Claims), Class 2 (Priority Non-Tax Claims), Class 3 (Secured Term Loan Claim) and Class 4

(Other Secured Claims) (the “Unclassified/Unimpaired Claimholders”), because such holders

are either unclassified pursuant to Section 1123(a)(1) of the Bankruptcy Code or deemed to

accept the Plan.



                                                 3
                Case 20-10247         Doc 683      Filed 02/03/21   Page 30 of 73




        8.      The period, set forth below, during which the Debtors may solicit acceptances to

the Plan is a reasonable and adequate period of time under the circumstances for creditors to

make an informed decision to accept or reject the Plan.

        9.      The procedures for the solicitation and tabulation of votes to accept or reject the

Plan (as more fully set forth in the Disclosure Statement Motion and below) provide for a fair

and equitable voting process and are consistent with Section 1126 of the Bankruptcy Code.

        10.     The notices substantially in the form attached hereto as Exhibit 1 (the

“Confirmation Hearing Notice”) and Exhibit 3 (the “Notice of Non-Voting Status and

Confirmation Hearing”); the procedures set forth below for providing such notice to all

creditors and interest holders of the time, date, and place of the hearing to consider confirmation

of the Plan (the “Confirmation Hearing”); and the contents of the Solicitation Packages comply

with Bankruptcy Rules 2002 and 3017, and service of such materials as set forth herein

constitutes sufficient notice to all interested parties.

        IT IS HEREBY ORDERED, AND NOTICE IS GIVEN, THAT:

        1.      The Disclosure Statement Motion is GRANTED and all remaining objections to

the Disclosure Statement Motion, if any, are OVERRULED on their merits and DENIED.

        2.      The Disclosure Statement is APPROVED (as so approved, the “Disclosure

Statement”).

        3.      March 31, 2021 at 4:00 p.m. (Eastern Daylight Time) is established as the

voting record date (the “Voting Record Date”) for purposes of this Order and determining which

holders of claims are entitled to vote on the Plan and/or receive materials approved by this Order,

including notices of non-voting status.




                                                   4
               Case 20-10247       Doc 683     Filed 02/03/21     Page 31 of 73




        4.     The Debtors are authorized and empowered to commence distribution of the

Confirmation Hearing Notice, within three (3) business days after the date of entry of this Order

(the “Solicitation Commencement Date”).

        5.     The Debtors are authorized and empowered to commence distribution of the

Confirmation Hearing Notice and the Solicitation Packages to the Voting Classes no later than

the Solicitation Commencement Date. To the extent the Debtors are required to distribute copies

of the Plan and/or Disclosure Statement, the Debtors may distribute either paper copies or

electronic copies in “pdf” format on CD-ROM or USB Flash Drive, at their sole discretion;

provided, that the Debtors shall make paper copies available upon written request by a party in

interest.

        6.     By the Solicitation Commencement Date, the Debtors shall commence or cause

service of a copy of (i) this Order (without the exhibits attached hereto), (ii) the Confirmation

Hearing Notice, and (iii) the Disclosure Statement (together with the Plan and other exhibits

attached thereto) to, among other parties (to the extent such parties did not otherwise receive

Solicitation Packages):

               a)     the Bankruptcy Administrator;

               b)     the Committee;

               c)     BOA;

               d)     all applicable government agencies to the extent required by the
                      Bankruptcy Rules and the Local Rules; and

               e)     those persons who have formally appeared in the Chapter 11 Cases and
                      requested service pursuant to Bankruptcy Rule 2002.

        7.     The Ballot, which shall be in substantially the form attached hereto as Exhibit 2

is approved.




                                                5
                   Case 20-10247       Doc 683     Filed 02/03/21     Page 32 of 73




        8.         Solicitation Packages, which shall include individual Ballots, shall be distributed

to the Voting Classes, which classes are designated under the Plan as entitled to vote to accept or

reject the Plan.

        9.         Only a Notice of Non-Voting Status and Confirmation Hearing, substantially in

the form attached hereto as Exhibit 3, shall be distributed to the Unclassified/Unimpaired

Claimholders, which are either unclassified or conclusively deemed to accept the Plan. The

notices will be served on the Unclassified/Unimpaired Claimholders by First Class Mail. The

Debtors are not required to distribute copies of the Plan, Disclosure Statement, or this Order to

any Unclassified/Unimpaired Claimholder, unless such holder makes a specific request in

writing for the same.

        10.        With respect to addresses from which one or more prior notices served in these

Chapter 11 Cases were returned as undeliverable or from which mailings made pursuant to this

Order are returned as undeliverable, the Debtors will make a good faith effort to identify

alternative mailing addresses for those entities. If the Debtors are unable to obtain an updated

address or forwarding address for such entities before the Solicitation Commencement Date,

failure to deliver the Solicitation Packages or other applicable materials to such entities will not

constitute inadequate notice of the Confirmation Hearing or the Voting Deadline or a violation of

Bankruptcy Rule 3017(d).

        11.        All Ballots must be properly executed, completed, and delivered by First Class

Mail, overnight courier, or hand delivery to the Administrative Agent so as to be actually

received by no later than the Voting Deadline at the following address:

              Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                             c/o Epiq Corporate Restructuring, LLC
                                           P.O. Box 4421
                                    Beaverton, OR 97076-4421


                                                    6
                 Case 20-10247      Doc 683      Filed 02/03/21     Page 33 of 73




             Correspondence sent by hand delivery or overnight mail should be sent to:

             Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                                      10300 SW Allen Blvd.
                                      Beaverton, OR 97005

provided, however, that Ballots transmitted to the Administrative Agent by facsimile, electronic

mail, or other means not specifically approved by the Bankruptcy Court may be accepted by the

Debtors in consultation with the Committee on a case-by-case basis.

       12.      For purposes of voting on the Plan, the amount of a claim held by a creditor shall

be determined pursuant to the following guidelines:

                a)     The amount of the claim listed in the Debtors’ Schedules; provided that
                       (i) such claim is not scheduled as any of contingent, unliquidated,
                       undetermined, disputed, or in a zero dollar amount and (ii) no proof of
                       claim has been timely filed (or otherwise deemed timely filed by the
                       Bankruptcy Court under applicable law) with respect to such claim.

                b)     The noncontingent and liquidated amount specified in a proof of claim
                       timely filed with the Bankruptcy Court (or otherwise deemed timely filed
                       by the Bankruptcy Court under applicable law) to the extent the proof of
                       claim is not the subject of an objection filed by March 31, 2021 at 4:00
                       p.m. (Eastern Daylight Time) (the “Voting Objection Deadline”) (or, if
                       such claim has been resolved for allowance and/or voting purposes
                       pursuant to a stipulation or order entered by the Bankruptcy Court, or
                       otherwise resolved by the Bankruptcy Court, the amount set forth in such
                       stipulation or order).

                c)     If a proof of claim has been timely filed prior to the applicable bar date
                       and such claim is asserted in the amount of $0.00, such claim shall not be
                       entitled to vote.

                d)     Notwithstanding anything to the contrary in these tabulation rules, the
                       holder of any claim that has been indefeasibly paid, in full or in part, shall
                       only be permitted to vote the unpaid amount of such claim, if any, to
                       accept or reject the Plan.

                e)     The amount temporarily allowed or estimated by the Bankruptcy Court for
                       voting purposes, pursuant to Bankruptcy Rule 3018(a), subject to notice
                       consistent with the procedures set forth herein, the Bankruptcy Code, the
                       Bankruptcy Rules and the Local Rules.

                                                 7
               Case 20-10247       Doc 683      Filed 02/03/21     Page 34 of 73




              f)      If a claim for which a proof of claim has been timely filed for unknown or
                      undetermined amounts (as determined on the face of the claim or after a
                      reasonable review of the supporting documentation by the Debtors or the
                      Administrative Agent) and such claim has not been allowed, such Claim
                      shall be temporarily allowed for voting purposes only, and not for
                      purposes of allowance or distribution, at $1.00.

              g)      If a claim is listed on a timely filed proof of claim as either wholly or
                      partially contingent or unliquidated, such claim is temporarily allowed in
                      the amount that is the greater of (i) the liquidated and non-contingent
                      amount and (ii) $1.00, for voting purposes only, and not for purposes of
                      allowance or distribution.

              h)      If a claim is deemed allowed under the Plan, such claim is allowed for
                      voting purposes in the deemed allowed amount set forth in the Plan.

              i)      If a claim is not listed in the Schedules or is listed in the Schedules as
                      contingent, unliquidated, or disputed (or in a zero amount) and a proof of
                      claim was not (i) filed by the applicable bar date for the filing of proofs of
                      claim established by the Bankruptcy Court or (ii) deemed timely filed by
                      an order of the Bankruptcy Court prior to the Voting Deadline, such claim
                      shall be disallowed for voting purposes.

              j)      If a proof of claim has been amended by a later proof of claim that is filed
                      on or prior to the Voting Record Date, the later filed amending claim shall
                      be entitled to vote in a manner consistent with these tabulation rules, and
                      the earlier filed claim shall be disallowed for voting purposes, regardless
                      of whether the Debtors have objected to such amended claim. Except as
                      otherwise ordered by the Bankruptcy Court, any amendments to proofs of
                      claim after the Voting Record Date shall not be considered for purposes of
                      these tabulation rules.

       13.    The temporary allowance of claims for voting purposes does not constitute an

allowance of claims for purposes of distribution under the Plan and is without prejudice to the

rights of the Debtors, the Committee, or any other party-in-interest in any other context,

including, the right of the Debtors, the Committee, or any other party-in-interest to contest the

amount or validity of any claim for purposes of allowance under the Plan.

       14.    The Debtors, in consultation with the Committee, may object to any claim (as

defined in Section 101(5) of the Bankruptcy Code) solely for Plan voting purposes by filing a

Determination Motion no later than the Voting Objection Deadline. If an objection to a claim

                                                8
               Case 20-10247       Doc 683      Filed 02/03/21    Page 35 of 73




(made by way of a Determination Motion or otherwise) filed on or before the Voting Deadline

requests that such claim be reduced or reclassified, such claimant’s Ballot shall be counted in

such reduced amount or as the reclassified category. Further, if a creditor casts a Ballot and has

timely filed a proof of claim (or has otherwise had a proof of claim deemed timely filed by the

Bankruptcy Court under applicable law), but the creditor’s claim is the subject of an objection

(made by way of a Determination Motion or otherwise) filed no later than the Voting Objection

Deadline, in accordance with Bankruptcy Rule 3018, the creditor’s Ballot shall not be counted to

the extent it is challenged by the objection, unless such claim is temporarily allowed by the

Bankruptcy Court for voting purposes, pursuant to Bankruptcy Rule 3018(a), after the creditor

files a motion for such temporary allowance (the “Claims Estimation Motion”).

       15.     If a creditor seeks to have its claim temporarily allowed for purposes of voting to

accept or reject the Plan pursuant to Bankruptcy Rule 3018(a), such creditor shall file a Claims

Estimation Motion by the later of (i) the Voting Objection Deadline, or (ii) if such claim is the

subject of an objection or a Determination Motion, seven (7) days after the filing of the

applicable objection or Determination Motion.

       16.     In the Event that a Determination Motion or Claims Estimation Motion is filed,

the non-moving party shall file a reply to such motion by the later of (i) the Voting Objection

Deadline, or (ii) seven (7) days after the filing of the applicable motion (the “Voting Objection

Reply Deadline”), and a hearing, subject to the Bankruptcy Court’s availability, shall be

scheduled within seven (7) days of the Voting Objection Reply Deadline but in no event later

than the Confirmation Hearing. The ruling by the Bankruptcy Court on any Determination

Motion or Claims Estimation Motion shall be considered a ruling with respect to the allowance




                                                9
                Case 20-10247          Doc 683     Filed 02/03/21     Page 36 of 73




of the claim(s) under Bankruptcy Rule 3018 and such claim(s) will be counted, for voting

purposes only, in the amount determined by the Bankruptcy Court.

       17.     In the event that a claimant reaches an agreement with the Debtors, in

consultation with the Committee, as to the treatment of its claim for voting purposes, the claim

may be treated in such manner subject to providing three (3) business days’ notice to the Office

of the U.S. Bankruptcy Administrator.

       18.     The following voting procedures and standard assumptions shall be used in

tabulating the Ballots:

               a)         For purposes of the numerosity requirement of Section 1126(c) of the
                          Bankruptcy Code and based on the reasonable efforts of the
                          Administrative Agent, separate claims held by a single creditor in a
                          particular class will be aggregated as if such creditor held one claim
                          against the Debtors in such class, and the votes related to such claims will
                          be treated as a single vote to accept or reject the Plan.

               b)         Any creditor who holds duplicate claims within the same class shall be
                          provided with only one Solicitation Package and one Ballot for voting a
                          single claim in such class, regardless of whether the Debtors have objected
                          to such duplicate claims.

               c)         Creditors must vote all of their claims within a particular class either to
                          accept or reject the Plan and may not split their vote. Accordingly, a
                          Ballot (or multiple Ballots with respect to multiple claims within a single
                          class) that partially rejects and partially accepts the Plan will not be
                          counted.

               d)         Ballots that fail to indicate an acceptance or rejection of the Plan or that
                          indicate both acceptance and rejection of the Plan, but which are otherwise
                          properly executed and received prior to the Voting Deadline, will not be
                          counted.

               e)         Only Ballots that are timely received with signatures will be counted.
                          Unsigned Ballots will not be counted.

               f)         Ballots sent by mail or overnight delivery that are postmarked prior to the
                          Voting Deadline, but received after the Voting Deadline, will not be
                          counted.




                                                   10
Case 20-10247     Doc 683      Filed 02/03/21      Page 37 of 73




g)   Ballots that are illegible, or contain insufficient information to permit the
     identification of the creditor, will not be counted.

h)   Ballots transmitted to the Administrative Agent by facsimile, electronic
     mail, or other means not specifically approved by the Bankruptcy Court
     may be accepted by the Debtors, in consultation with the Committee, on a
     case-by-case basis.

i)   Whenever a creditor casts more than one Ballot voting the same claim
     prior to the Voting Deadline, the last valid Ballot received prior to the
     Voting Deadline shall be deemed to reflect the voter’s intent and
     supersede any prior received Ballots.

j)   If a creditor simultaneously casts inconsistent duplicate Ballots with
     respect to the same claim, such Ballots shall not be counted.

k)   Each creditor shall be deemed to have voted the full amount of its claim in
     a class. Unless otherwise ordered by the Bankruptcy Court, questions as
     to the validity, form, eligibility (including time of receipt), acceptance, and
     revocation or withdrawal of Ballots shall be determined by the
     Administrative Agent and the Debtors, which determination shall be final
     and binding.

l)   Any Ballot containing a vote that the Bankruptcy Court determines, after
     notice and a hearing, was not solicited or procured in good faith or in
     accordance with the provisions of the Bankruptcy Code shall not be
     counted.

m)   Any Ballot cast by a person or entity that does not hold a Claim in a class
     that is entitled to vote to accept or reject the Plan shall not be counted.

n)   Notwithstanding anything contained herein to the contrary, the
     Administrative Agent, in its discretion, may contact parties that submitted
     Ballots to cure any defects in the Ballots.

o)   Any class that does not contain any claim eligible to vote to accept or
     reject the Plan (by reason of temporary allowance by the Bankruptcy
     Court or otherwise) as of the date of the Confirmation Hearing shall be
     deemed eliminated from the Plan for purposes of voting to accept or reject
     the Plan and for purposes of determining acceptance or rejection of the
     Plan by such class pursuant to section 1129(a)(8) of the Bankruptcy Code.

p)   If a class contains claims eligible to vote and no holders of claims eligible
     to vote in such class vote to accept or reject the Plan, the Plan shall be
     deemed accepted by the holders of such claims in such class.

q)   Unless waived, any defects or irregularities in connection with deliveries
     of Ballots must be cured within such time as the Debtors or the

                               11
               Case 20-10247       Doc 683     Filed 02/03/21     Page 38 of 73




                      Bankruptcy Court determines. Neither the Debtors nor any other person
                      or entity shall be under any duty to provide notification of defects or
                      irregularities with respect to deliveries of Ballots, nor shall any incur any
                      liabilities for failure to provide such notification. Unless otherwise
                      directed by the Bankruptcy Court, delivery of such Ballots shall not be
                      deemed to have been made until such irregularities have been cured or
                      waived. Ballots previously furnished (and as to which any irregularities
                      have not theretofore been cured or waived) shall not be counted.

              r)      The Debtors, in consultation with the Committee, and subject to contrary
                      order of the Bankruptcy Court, may waive any defect in any Ballot at any
                      time, either before or after the Voting Deadline and without notice, and
                      any such waivers shall be documented in the voting results filed with the
                      Bankruptcy Court.

              s)      Except as provided below, unless the Ballot being furnished is timely
                      submitted on or prior to the Voting Deadline, the Debtors may, in
                      consultation with the Committee, reject such Ballot as invalid, and
                      therefore, decline to utilize it in connection with confirmation of the Plan
                      by the Bankruptcy Court; provided, however, that such invalid Ballots
                      shall be documented in the voting results filed with the Bankruptcy Court.

              t)      Subject to contrary order of the Bankruptcy Court, the Debtors, in
                      consultation with the Committee, reserve the absolute right to reject any
                      and all Ballots not proper in form, the acceptance of which would, in the
                      opinion of the Debtors, in consultation with the Committee, not be in
                      accordance with the provisions of the Bankruptcy Code; provided,
                      however, that such invalid Ballots shall be documented in the voting
                      results filed with the Bankruptcy Court.

       19.    The Confirmation Hearing Notice and Notice of Non-Voting Status and

Confirmation Hearing are approved.

       20.    No later than 4:00 p.m. Eastern Daylight Time on April 29, 2021 (one week

prior to the Confirmation Hearing), the Administrative Agent shall file with the Bankruptcy

Court a tabulation report for Plan voting and the Debtors shall file with the Bankruptcy Court a

proposed form of confirmation order, a declaration in support of confirmation addressing the

requirements of section 1129(a) of the Bankruptcy Code, and replies to any objections received

by the Confirmation Objection Deadline.



                                               12
                Case 20-10247       Doc 683      Filed 02/03/21     Page 39 of 73




          21.   The Confirmation Hearing will be held at 9:30 a.m. (Eastern Daylight Time) on

May 6, 2021; provided, however, that the Confirmation Hearing may be continued from time to

time by the Bankruptcy Court or the Debtors without further notice other than an announcement

at or before the Confirmation Hearing or any adjourned Confirmation Hearing or the filing of a

notice or a hearing agenda providing for the adjournment on the docket of the Chapter 11 Cases.

          22.   The Debtors shall mail to all creditors a copy of the Confirmation Hearing Notice

or Notice of Non-Voting Status and Confirmation Hearing by First Class Mail, as set forth

herein.

          23.   The Debtors shall also publish the Confirmation Hearing Notice once, as soon as

reasonably practical after entry of this Order, in The Courier-Tribune.

          24.   Any objection, comment, or response to confirmation of the Plan (including any

supporting memoranda) must:

                a)     be in writing;

                b)     comply with the Bankruptcy Rules and the Local Rules;

                c)     set forth the name of the objector and the nature and amount of any Claim
                       asserted by the objector against or in the Debtor;

                d)     state with particularity the legal and factual bases for the objection and, if
                       practicable, a proposed modification to the Plan that would resolve such
                       objection; and

                e)     be filed with the Bankruptcy Court, together with proof of service, and
                       served so that they are actually received by the following parties no later
                       than April 22, 2021 at 4:00 p.m. (Eastern Daylight Time) which
                       deadline may be extended by the Debtor in its sole discretion (the
                       “Confirmation Objection Deadline”): (a) counsel to the Debtors, Hendren,
                       Redwine and Malone, PPLC, 4600 Marriott Drive, Suite 150, Raleigh, NC
                       27612, ATTN: Rebecca F. Redwine; Nelson Mullins Riley & Scarborough
                       LLP, 1320 Main Street, Columbia, SC 29201, ATTN: Jody A.
                       Bedenbaugh; (b) the Bankruptcy Administrator for the Middle District of
                       North Carolina; (c) the Official Committee of Unsecured Creditors, c/o
                       Andrew H. Sherman, One Riverfront Plaza Newark, NJ 07102, and
                       Rayford K. Adams, III, 110 Oakwood Drive, Suite 500,Winston-Salem,

                                                13
                 Case 20-10247       Doc 683      Filed 02/03/21     Page 40 of 73




                        NC 27103; (d) those persons who have formally appeared in the Chapter
                        11 Cases and requested service pursuant to Bankruptcy Rule 2002; (e) all
                        applicable government agencies to the extent required by the Bankruptcy
                        Rules and the Local Rules; and (f) Bank of America, c/o McGuire Woods,
                        LLP, Attn: Scott Vaughn, 201 North Tryon Street, Suite 3000, Charlotte,
                        NC 28202 (collectively, the “Notice Parties”).

       25.       Objections to the confirmation of the Plan not timely filed and served in the

manner set forth above shall not be considered by the Bankruptcy Court and shall be overruled.

       26.       Unless the Bankruptcy Court sets a later deadline, the Debtors and any other party

supporting the Plan shall be afforded an opportunity to file a response to any objection to the

confirmation of the Plan, which shall be filed by 4:00 p.m. (Eastern Daylight Time) on April

29, 2021.

       27.       The Debtors are authorized to take or refrain from taking any action necessary or

appropriate to implement the terms of and the relief granted in this Order without seeking further

order of the Bankruptcy Court, including, but not limited to, the making of any payments

reasonably necessary to perform the actions and distributions contemplated herein.

       28.       The Debtors, in consultation with the Committee, are authorized to make

nonsubstantive changes to the Disclosure Statement, Plan, Ballot, Confirmation Hearing Notice,

Notice of Non-Voting Status and Confirmation Hearing, and related documents without further

order of the Bankruptcy Court, including changes to correct typographical and grammatical

errors and to make conforming changes among the Disclosure Statement, the Plan, and any other

materials in the Solicitation Package prior to their distribution.

       29.       The Bankruptcy Court shall retain jurisdiction with respect to all matters related

to this Order.




                                                  14
Case 20-10247     Doc 683   Filed 02/03/21    Page 41 of 73




                        EXHIBIT 1

                Confirmation Hearing Notice
                  Case 20-10247            Doc 683       Filed 02/03/21         Page 42 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                               1
                     Debtors.           )
                                        )

    NOTICE OF (I) APPROVAL OF THE DISCLOSURE STATEMENT, (II) DEADLINE FOR VOTING ON
    THE PLAN, (III) HEARING TO CONSIDER CONFIRMATION OF THE PLAN, AND (IV) DEADLINE
                    FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN


PLEASE TAKE NOTICE OF THE FOLLOWING:

                                 APPROVAL OF DISCLOSURE STATEMENT

          1.       By Order dated [*], 2021 (the “Disclosure Statement Order”) [Docket No. *], the United States
Bankruptcy Court for the Middle District of North Carolina (the “Bankruptcy Court”) (a) approved the Disclosure
Statement for Joint Plan of Liquidation (including all exhibits thereto and as amended, modified, or supplemented
from time to time, the “Disclosure Statement”) [Docket No. 679] filed by Randolph Hospital, Inc. d/b/a Randolph
Health and its Debtor affiliates (the “Debtors”) as containing adequate information within the meaning of Section
1125 of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) and (b) authorized the Debtors to
solicit votes to accept or reject the Joint Plan Liquidation (including all exhibits thereto and as amended, modified,
or supplemented from time to time, the “Plan”) [Docket No. 678], attached as Exhibit A to the Disclosure Statement.
All capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Plan, the
Disclosure Statement, or the Disclosure Statement Order, as applicable.

         RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS CONTAINED IN PLAN

      2.    ARTICLE 11 OF THE PLAN CONTAINS CERTAIN RELEASE, INJUNCTION, AND
EXCULPATION PROVISIONS, INCLUDING THOSE SET FORTH BELOW. YOU ARE ADVISED TO
CAREFULLY REVIEW AND CONSIDER THE PLAN, INCLUDING THE RELEASE, INJUNCTION AND
EXCULPATION PROVISIONS THEREIN, AS YOUR RIGHTS MAY BE AFFECTED.

         3.       Article 11.7 of the Plan contains the following injunction:

                  Except as otherwise provided in the Plan or Confirmation Order, as of the Effective
         Date, to the extent of the releases, exculpations, and limitations of liability set forth in this
         Article 11, all Persons are permanently enjoined from taking any of the following actions
         against the Released Parties or any of their respective successors or assigns, or any of their
         respective assets or properties, on account of any claim or Cause of Action: (1) commencing
         or continuing in any manner any action or other proceeding with respect to any claim or
         Cause of Action; (2) enforcing, attaching, collecting or recovering in any manner any
         judgment, award, decree or order with respect to any claim or Cause of Action; (3) creating,
         perfecting or enforcing any lien or encumbrance with respect to any claim or Cause of
         Action; or (4) commencing or continuing any action that does not comply with or is

1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.

                                                          2
          Case 20-10247           Doc 683        Filed 02/03/21         Page 43 of 73



inconsistent with the Plan; provided, however, nothing in this injunction shall preclude the
holder of a Claim from pursing any available insurance or from seeking discovery in actions
against third parties.

4.       Article 11.5 of the Plan contains the following exculpation:

The Exculpated Parties shall not have nor shall they incur any liability to any Person for any act taken or
omission made in connection with or in any way related to negotiating, formulating, implementing,
confirming, consummating or administering the Plan, the Disclosure Statement, or any contract, instrument,
release, or other agreement or document created in connection with or related to the Plan or the Chapter 11
Cases, including, without limitation, relating to the powers and duties conferred upon the Exculpated
Parties by the Plan, or any order of the Bankruptcy Court entered pursuant to or in furtherance of the Plan,
or any other act taken or omission made in connection with the Chapter 11 Cases; provided that the
foregoing provisions of this Section shall have no effect on the liability of any Exculpated Parties that
results from any act or omission that is determined in a Final Order to have constituted gross negligence or
willful misconduct.

5.       Article 11.3 of the Plan contains the following releases by the Debtor:

           Pursuant to Section 1123(b) of the Bankruptcy Code and except as otherwise specifically
provided in this Plan, for good and valuable consideration, including the service of the Released
Parties to facilitate the expeditious reorganization of the Debtors and the implementation of the
restructuring contemplated by this Plan, on and after the Effective Date, the Released Parties are
deemed released and discharged by the Debtors, the Liquidation Trust, the Liquidation Trustee,
and the Estates from any and all Claims, obligations, rights, suits, damages, Causes of Action,
remedies and liabilities whatsoever, including any derivative claims asserted or assertable on
behalf of the Debtors, whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity or otherwise, that the Debtors, the Debtor(s), the Estates or their affiliates
would have been legally entitled to assert in their own right (whether individually or collectively)
or on behalf of the holder of any Claim or Interest or other Person or other entity that constitutes
property of the Debtors’ Estates, based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors' Chapter 11 Cases, the subject matter of, or the transactions or
events giving rise to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring of Claims and
Interests before or during the Debtors' Chapter 11 Cases, or the negotiation, formulation or
preparation of the Sale Transaction, this Plan, the Disclosure Statement, any Plan Supplement or
related agreements, instruments or other documents, other than Claims, Causes of Action, or
liabilities arising out of or relating to any act or omission of that party constituting willful
misconduct or gross negligence.

6.       Article 11.4 the Plan contains the following releases by Holders of Claims:

         As of the Effective Date and except as set forth in this Plan, each holder of a Claim
or Interest who has voted to accept this Plan and failed to mark its ballots as opting out of
the release set forth in this Section 11.4 shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged the Released Parties from
any and all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies
and liabilities whatsoever, including any derivative Claims assertable on behalf of a Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise, that such Person would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors' restructuring, the Debtors' Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim that is treated in
this Plan, the business or contractual arrangements between any Debtor and any Released
Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, or


                                                  3
                 Case 20-10247          Doc 683        Filed 02/03/21        Page 44 of 73



        the negotiation, formulation or preparation of the Sale Transaction, this Plan, the Disclosure
        Statement, any Plan Supplement or related agreements, instruments or other documents,
        other than Claims, Causes of Action, or liabilities arising out of or relating to any act or
        omission of that party constituting willful misconduct or gross negligence. No provision of
        this Plan, including without limitation, any release or exculpation provision, shall modify,
        release, or otherwise limit the liability of any Person other than the applicable Released
        Parties, Exculpated Parties, or Persons whose liability is expressly limited, including without
        limitation, any Person that is a co-obligor, guarantor or joint tortfeasor of a Released Party
        or Exculpated Party or that otherwise is liable under theories of vicarious or other
        derivative liability.

        7.      Article 11.14 of the Plan contains the following Injunction:

                  Unless otherwise provided in the Plan or the Confirmation Order, all injunctions and
        stays in effect in the Chapter 11 Cases pursuant to Sections 105 or 362 of the Bankruptcy Code or
        any Final Order and extant on the Confirmation Date (excluding any injunctions or stays
        contained in the Plan or the Confirmation Order) shall remain in full force and effect until the
        Chapter 11 Cases are closed. All injunctions or stays contained in the Plan or Confirmation Order
        shall remain in full force and effect in accordance with their terms.

                  SUMMARY OF PLAN TREATMENT OF CLAIMS AND INTERESTS


                           SUMMARY OF STATUS, TREATMENT AND VOTING RIGHTS


                                  Voting
Class          Status                                                Plan Treatment of Class
                                   Rights


1       Secured Tax Claims                     Cash payment in an amount equal to the Allowed Secured Tax
                               None
                                               Claim.

2       Priority Non-Tax                       Cash payment in an amount equal to the Allowed Priority Non-Tax
                               None
        Claims                                 Claim.

3       Secured Term Loan      None            Subject to the Challenge Rights, in full and final satisfaction,
        Claim                                  settlement, and release of, and exchange for, any Allowed Secured
                                               Term Loan Claim, the holder of any Allowed Secured Term Loan
                                               Claim shall be paid: (i) the proceeds from the sale of the Real
                                               Property Collateral securing the Secured Term Loan Claim in an
                                               amount equal to the value of the Term Lender’s interest in the Real
                                               Property Collateral and (ii) the net proceeds of Accounts from
                                               patient services rendered prior to the closing of the Sale
                                               Transaction.
4       Other Secured          None            To the extent any Other Secured Claims exists, each holder of an
        Claims                                 Allowed Other Secured Claim shall, in full and final satisfaction,
                                               settlement, and release of, and exchange for, such Other Secured
                                               Claim, receive on the Effective Date in full satisfaction of the
                                               Secured Claim: (i) the proceeds from the Sale Transaction in an
                                               amount equal to the value of the holder’s interest in the collateral
                                               securing such Claim or (ii) the Debtors will surrender the Collateral
                                               securing the Allowed Other Secured Claim to the holder.




                                                       4
                   Case 20-10247            Doc 683        Filed 02/03/21         Page 45 of 73




                             SUMMARY OF STATUS, TREATMENT AND VOTING RIGHTS


                                     Voting
Class           Status                                                   Plan Treatment of Class
                                     Rights


 5       General Unsecured       Entitled     to   Unless otherwise agreed by the applicable holder of an Allowed
         Claims                  vote              Claim in this Class to accept different and less favorable treatment,
                                                   each holder of an Allowed General Unsecured Claim shall be
                                                   entitled to receive such holder's Pro Rata Share of Cash available
                                                   from the liquidation or disposition of the Remaining Assets after
                                                   payment of or reserve for Allowed Claims which are secured or
                                                   senior in priority to General Unsecured Claims on the later of: (a)
                                                   the date or dates determined by the Liquidation Trustee, to the
                                                   extent there is Cash available for distribution in the judgment of the
                                                   Liquidation Trustee, having due regard the anticipated and actual
                                                   expenses, the likelihood and timing of the process of liquidating;
                                                   and (b) the date on which there is a Final Order allowing such
                                                   Claim
 6       Medical Malpractice     Entitled     to   Holders of Medical Malpractice Claims shall, in full and final
         Claims                  vote              satisfaction, settlement, and release of, and exchange for, such
                                                   Claims be granted relief from the automatic stay provided by
                                                   Bankruptcy Code Section 362 and any stay or injunction provided
                                                   for under the Plan or the Confirmation Order to pursue payment of
                                                   their Medical Malpractice Claims from applicable Insurance
                                                   Policies. To the extent such claims are Allowed, recovery on
                                                   account of such Claims shall be limited to any available proceeds
                                                   of such Insurance Policies. Holders of Medical Malpractice Claims
                                                   shall not receive any Cash distribution from the Liquidation Trust
                                                   or otherwise under the Plan on account of such Claims.

                                            CONFIRMATION HEARING

         8.        On May 6, 2021 at 9:30 a.m. (Eastern Daylight Time), or as soon thereafter as counsel may be
heard, a hearing (the “Confirmation Hearing”) will be held before the Honorable Lena M. James at the United States
Bankruptcy Court for the Middle District of North Carolina, 101 S. Edgeworth St., Greensboro, NC 27401 to
consider (i) confirmation of the Plan, as the same may be amended or modified; and (ii) such other and further relief
as may be just and appropriate. The Confirmation Hearing may be adjourned from time to time without further
notice to creditors or other parties in interest, other than by an announcement of such an adjournment in open court
at the Confirmation Hearing or any adjournment thereof, or an appropriate filing with the Bankruptcy Court. The
Plan may be modified in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Plan, and other
applicable law, without further notice, prior to or as a result of the Confirmation Hearing.

                   DEADLINE FOR OBJECTIONS TO CONFIRMATION OF THE PLAN

         9.        Objections, if any, to confirmation of the Plan, including any supporting memoranda, must: (i) be
in writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objector and the
nature and amount of any Claim asserted by the objector against or in the Debtors; (iv) state with particularity the
legal and factual bases for the objection and, if practicable, a proposed modification to the Plan that would resolve
such objection; and (v) be filed with the Bankruptcy Court, together with proof of service, and served so that they
are actually received by the following no later than April 22, 2021 at 4:00 p.m. (Eastern Daylight Time) which
deadline may be extended by the Debtor in consultation with the Committee (the “Confirmation Objection Deadline”):
(a) counsel to the Debtors, Hendren, Redwine and Malone, PPLC, 4600 Marriott Drive, Suite 150, Raleigh, NC


                                                            5
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 46 of 73



27612, ATTN: Rebecca F. Redwine; Nelson Mullins Riley & Scarborough LLP, 1320 Main Street, Columbia, SC
29201, ATTN: Jody A. Bedenbaugh; (b) the Bankruptcy Administrator for the Middle District of North Carolina; (c)
the Official Committee of Unsecured Creditors, c/o Andrew H. Sherman, One Riverfront Plaza Newark, NJ 07102,
and Rayford K. Adams, III, 110 Oakwood Drive, Suite 500,Winston-Salem, NC 27103; (d) those persons who have
formally appeared in the Chapter 11 Cases and requested service pursuant to Bankruptcy Rule 2002; (e) all
applicable government agencies to the extent required by the Bankruptcy Rules and the Local Rules; and (f) Bank of
America, c/o McGuire Woods, LLP, Attn: Scott Vaughn, 201 North Tryon Street, Suite 3000, Charlotte, NC 28202.

                           ACCESS TO DOCUMENTS AND OTHER QUESTIONS

         10.      Copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement may be obtained
by writing to the Debtor’s Administrative Agent, Epiq Corporate Restructuring, LLC, at

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421

                     Correspondence sent by hand delivery or overnight mail should be sent to:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005

Additionally, copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement are available for
inspection and may be obtained on the Administrative Agent’s website2 and the Bankruptcy Court’s website3.



                                               [signature page below]




2
 https://dm.epiq11.com/case/randolphhospital/info.
3
 http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).

                                                         6
Case 20-10247   Doc 683   Filed 02/03/21   Page 47 of 73




                   HENDREN, REDWINE & MALONE, PLLC
                   s/Rebecca F. Redwine
                   Jason L. Hendren (NC State Bar 26869)
                   Rebecca F. Redwine (NC State Bar 37012)
                   Benjamin E.F.B. Waller (NC State Bar 27680)
                   4600 Marriott Drive, Suite 150
                   Raleigh, NC 27612
                   Telephone: (919) 420-7867
                   Facsimile: (919) 420-0475
                   Email: jhendren@hendrenmalone.com
                   rredwine@hendrenmalone.com
                   bwaller@hendrenmalone.com

                  NELSON MULLINS RILEY & SCARBOROUGH
                  LLP
                   Jody A. Bedenbaugh D.S.C. ID No. 9210
                   Graham S. Mitchell D.S.C. ID No. 11763
                   1320 Main Street / 17th Floor
                   Post Office Box 11070 (29211)
                   Columbia, SC 29201
                   Telephone: (803) 799-2000
                   Facsimile: (803) 256-7500
                   Jody.Bedenbaugh@nelsonmullins.com
                   graham.mitchell@nelsonmullins.com
                   CO-COUNSEL FOR THE DEBTORS-IN-
                   POSSESSION




                          7
Case 20-10247   Doc 683    Filed 02/03/21   Page 48 of 73




                      EXHIBIT 2

                Proposed Forms of Ballot




                           8
Case 20-10247   Doc 683   Filed 02/03/21   Page 49 of 73




          Class 5 (General Unsecured Claims)
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 50 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                               1
                     Debtors.           )
                                        )
                                      BALLOT FOR VOTING
                               TO ACCEPT OR REJECT THE JOINT
                                     PLAN OF LIQUIDATION
           ___________________________________________________________________________

                                CLASS 5− General Unsecured Claims
           ___________________________________________________________________________

          THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS APRIL 1, 2021
          AT 4:00 P.M. (EASTERN DAYLIGHT TIME).

          YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THIS DEADLINE IN
          ORDER TO BE COUNTED.

This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the Joint Plan of Liquidation
(including all exhibits thereto and as amended, modified or supplemented from time to time, the “Plan”) [Docket
No. 678, submitted by the debtors-in-possession in the above-captioned case (the “Debtors”) and described in the
related disclosure statement (the “Disclosure Statement”) [Docket No. 679] conditionally approved by order of the
United States Bankruptcy Court for the Middle District of North Carolina (the “Bankruptcy Court”) entered on [*]
[Docket No. *] (the “Disclosure Statement Order”). The Disclosure Statement provides information to assist you in
deciding how to vote your Ballot. Copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement
may be obtained by writing to the Debtor’s Administrative Agent, Epiq Corporate Restructuring, LLC, at

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421

                     Correspondence sent by hand delivery or overnight mail should be sent to:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005

Additionally, copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement are available for
inspection and may be obtained on the Administrative Agent’s website2 and the Bankruptcy Court’s website3.



1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.


                                                         2
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 51 of 73



You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Capitalized terms used in this Ballot or
the attached instructions that are not otherwise defined have the meanings given to them in the Plan, the Disclosure
Statement, or the Disclosure Statement Order, as applicable.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by the
holders of at least two-thirds in amount and more than one-half in number of the Claims in each impaired Class to
vote on the Plan and if the Plan otherwise satisfies the applicable requirements of Section 1129(a) under Title 11 of
the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”). If the requisite acceptances are not
obtained, the Bankruptcy Court nonetheless may confirm the Plan if it finds that the Plan (i) provides fair and
equitable treatment to, and does not unfairly discriminate against, the Class or Classes rejecting the Plan and
(ii) otherwise satisfies the requirements of Section 1129(b) of the Bankruptcy Code.

To have your vote counted, you must complete, sign, and return this Ballot to the following address so that it is
received by the deadline indicated above:

                                             By U.S. First Class mail:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421


                                        By hand delivery or overnight mail:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005


Ballots transmitted to the Administrative Agent by facsimile, electronic mail, or other means not specifically
approved by the Bankruptcy Court will not be accepted except at the Debtors’ election in consultation with the
Committee.




2
 https://dm.epiq11.com/case/randolphhospital/info.
3
 http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).


                                                         3
                     Case 20-10247            Doc 683        Filed 02/03/21      Page 52 of 73




                        PLEASE READ THE ATTACHED VOTING INFORMATION AND
                          INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

    PLEASE COMPLETE ITEMS 1 AND 3. ITEM 2 IS OPTIONAL. IF THIS BALLOT IS NOT SIGNED ON THE
      APPROPRIATE LINES, THIS BALLOT WILL NOT BE VALID OR NOT COUNTED AS HAVING BEEN
                                             CAST.

Item 1. Class Vote. The undersigned, a holder of a Class 5 General Unsecured Claim indicated below, in the voting
amount set forth below, votes to (check one box only):


                             Accept the Plan.                          Reject the Plan.

                              Voting Amount: $ _________________________________4


           If you have checked the “Accept the Plan” box above, you can elect to opt out of the releases
           contained in Article 11.4 of the Plan by checking the box in Item 2 below.

           If you have not checked the “Accept the Plan” box above, you will be deemed not to consent
           to the releases contained in Article 11.4 of the Plan.

Item 2 (Optional). Release Disclosure and Election. COMPLETE THIS ITEM 2 ONLY IF YOU CHOOSE
TO OPT OUT OF THE RELEASES IN THE PLAN.

Article 11.4 of the Plan includes a release from the Debtors’ creditors in favor of certain Released Parties (as defined
in the Plan) to the fullest extent permitted by applicable law (the “Article 11.4 Release”). As a creditor of the
Debtors, you should read Article 11.4 of the Plan carefully as it affects your rights by releasing claims that you may
hold against the Released Parties. If you have checked the “Accept the Plan” box above, you should check the box
below if you do not consent to the Article 11.4 Release notwithstanding your acceptance of the Plan. If you have
not checked the “Accept the Plan” box above, you will be deemed not to have consented to the Article 11.4 Release.


                   The undersigned does not consent to the Section Article 11.4 Release.

Item 3. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the Disclosure
Statement and the other applicable solicitation materials and certifies that the undersigned is the claimant or has the
power and authority to vote to accept or reject the Plan on behalf of the claimant. The undersigned understands that
an otherwise properly completed, executed and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan or indicates both acceptance and rejection of the Plan will not be counted.



                                                                                 Name of Creditor


                                                                                     Signature


                                                                     If by Authorized Agent, Name and Title



4
    For voting purposes only, subject to tabulation rules.


                                                             4
Case 20-10247   Doc 683   Filed 02/03/21    Page 53 of 73



                                           Name of Institution


                                              Street Address


                                           City, State, Zip Code


                                           Telephone Number


                                              Email Address


                                             Date Completed




                          5
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 54 of 73



          VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

I.      In the boxes provided in Item 1 of the Ballot, please indicate either acceptance or rejection of the
Plan. Complete the Ballot by providing all the information requested and sign, date and return the Ballot to the
Administrative Agent by ONLY ONE of the following approved return methods:


                                             By U.S. First Class mail:
                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421

                                      By hand delivery or overnight mail:
                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005


         Ballots must be received by the Administrative Agent on or before April 1, 2021 at 4:00 p.m. (Eastern
Daylight Time) (the “Voting Deadline”). If a Ballot is received after the Voting Deadline, it will not be counted
(even if post-marked prior to the Voting Deadline), except in the Debtors’ discretion in consultation with the
Committee. An envelope addressed to the Administrative Agent is enclosed for your convenience (which address
may differ from the address provided in the box above). Ballots transmitted to the Administrative Agent by
facsimile, electronic mail, or other means not specifically approved by the Bankruptcy Court will not be accepted
except at the Debtors’ election in consultation with the Committee. If neither the “accept” nor “reject” box is
checked in Item 1 for an otherwise properly completed, executed and timely returned Ballot, the Ballot will not be
counted.

II.      You must vote all your Claims within a single Class under the Plan either to accept or reject the Plan.
Accordingly, if you return more than one Ballot voting different Claims within a single Class under the Plan and the
Ballots are not voted in the same manner, those Ballots will not be counted. An otherwise properly executed Ballot
that attempts to partially accept and partially reject the Plan likewise will not be counted. Further, inconsistent
duplicate Ballots with respect to the same claim shall not be counted.

III.     Your Claim has been temporarily allowed solely for purposes of voting to accept or reject the Plan in
accordance with certain tabulation rules approved by the Bankruptcy Court (the “Tabulation Rules”). The
Tabulation Rules are set forth in the Disclosure Statement Order. The temporary allowance of your Claim for voting
purposes does not constitute an allowance of your Claim for purposes of distribution under the Plan and is without
prejudice to the rights of the Debtors and the Committee in any other context (e.g., the right of the Debtors or the
committee to contest the amount or validity of any Claim for purposes of allowance under the Plan). If you wish to
challenge the temporary allowance of your Claim for voting purposes, you must file a motion, pursuant to
Bankruptcy Rule 3018(a), for an order temporarily allowing your Claim in a different amount or classification for
purposes of voting to accept or reject the Plan and serve such motion on the Debtors so that it is received no later
than March 31, 2021 at 4:00 p.m. (Eastern Daylight Time) (the “Voting Objection Deadline”); provided, that if
your Claim is the subject of a Determination Motion you shall have until the later of (i) the Voting Objection
Deadline or (ii) 7 days after the filing of such Determination Motion to file a response to such Determination
Motion. Unless the Bankruptcy Court orders otherwise, your Claim will not be counted as a vote in excess of the
amount as determined in accordance with the Tabulation Rules, regardless of the amount identified in Item 1 of the
Ballot.

IV.      The Ballot does not constitute and will not be deemed a proof of claim or an assertion of a Claim.

V.       If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the latest received
properly completed Ballot will supersede any prior received Ballots.
               Case 20-10247          Doc 683       Filed 02/03/21        Page 55 of 73




VI.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE MATERIALS MAILED
WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

VII.  PLEASE RETURN YOUR BALLOT PROMPTLY. THE BALLOTING AGENT WILL NOT ACCEPT
BALLOTS BY FACSIMILE, E-MAIL, OR OTHER MEANS NOT SPECIFICALLY APPROVED BY THE
COURT EXCEPT AT THE DEBTORS’ ELECTION IN CONSULTATION WITH THE COMMITTEE.

VIII. IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT, OR IF YOU
HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING PROCEDURES, PLEASE
CONTACT THE ADMINISTRATIVE AGENT AT

                                         By U.S. First Class mail:

                  Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                 c/o Epiq Corporate Restructuring, LLC
                                               P.O. Box 4421
                                        Beaverton, OR 97076-4421


                                    By hand delivery or overnight mail:

                  Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                 c/o Epiq Corporate Restructuring, LLC
                                           10300 SW Allen Blvd.
                                           Beaverton, OR 97005


DO NOT CONTACT THE ADMINISTRATIVE AGENT FOR LEGAL ADVICE. THE ADMINISTRATIVE
AGENT CANNOT AND WILL NOT PROVIDE PARTIES WITH LEGAL ADVICE.

NOTICE REGARDING CERTAIN RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS IN
THE PLAN

IX.   PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, INCLUDING:

      Article 11.4 of the Plan contains the following releases by Holders of Claims:

      As of the Effective Date and except as set forth in this Plan, each holder of a Claim or
      Interest who has voted to accept this Plan and failed to mark its ballots as opting out of the
      release set forth in this Section 11.4 shall be deemed to have conclusively, absolutely,
      unconditionally, irrevocably and forever, released and discharged the Released Parties from
      any and all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies
      and liabilities whatsoever, including any derivative Claims assertable on behalf of a Debtor,
      whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
      equity or otherwise, that such Person would have been legally entitled to assert (whether
      individually or collectively), based on or relating to, or in any manner arising from, in whole
      or in part, the Debtors, the Debtors' restructuring, the Debtors' Chapter 11 Cases, the
      subject matter of, or the transactions or events giving rise to, any Claim that is treated in
      this Plan, the business or contractual arrangements between any Debtor and any Released
      Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, or
      the negotiation, formulation or preparation of the Sale Transaction, this Plan, the Disclosure
      Statement, any Plan Supplement or related agreements, instruments or other documents,
      other than Claims, Causes of Action, or liabilities arising out of or relating to any act or



                                                    2
             Case 20-10247          Doc 683       Filed 02/03/21       Page 56 of 73



    omission of that party constituting willful misconduct or gross negligence. No provision of
    this Plan, including without limitation, any release or exculpation provision, shall modify,
    release, or otherwise limit the liability of any Person other than the applicable Released
    Parties, Exculpated Parties, or Persons whose liability is expressly limited, including without
    limitation, any Person that is a co-obligor, guarantor or joint tortfeasor of a Released Party
    or Exculpated Party or that otherwise is liable under theories of vicarious or other
    derivative liability.

OTHER RELEASE, EXCULPATION AND INJUNCTION PROVISIONS ARE FOUND IN ARTICLE 11
   OF THE PLAN. YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
   CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION
                PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.




                                                  3
Case 20-10247   Doc 683   Filed 02/03/21   Page 57 of 73




         Class 6 (Medical Malpractice Claims)




                          4
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 58 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                               1
                     Debtors.           )
                                        )
                                      BALLOT FOR VOTING
                               TO ACCEPT OR REJECT THE JOINT
                                     PLAN OF LIQUIDATION
           ___________________________________________________________________________

                                CLASS 6− Medical Malpractice Claims
           ___________________________________________________________________________

          THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS APRIL 1, 2021
          AT 4:00 P.M. (EASTERN DAYLIGHT TIME).

          YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THIS DEADLINE IN
          ORDER TO BE COUNTED.

This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the Joint Plan of Liquidation
(including all exhibits thereto and as amended, modified or supplemented from time to time, the “Plan”) [Docket
No. 678], submitted by the debtors-in-possession in the above-captioned case (the “Debtors”) and described in the
related disclosure statement (the “Disclosure Statement”) [Docket No. 679] conditionally approved by order of the
United States Bankruptcy Court for the Middle District of North Carolina (the “Bankruptcy Court”) entered on [*]
[Docket No. *] (the “Disclosure Statement Order”). The Disclosure Statement provides information to assist you in
deciding how to vote your Ballot. Copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement
may be obtained by writing to the Debtor’s Administrative Agent, Epiq Corporate Restructuring, LLC, at

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421

                     Correspondence sent by hand delivery or overnight mail should be sent to:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005

Additionally, copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement are available for
inspection and may be obtained on the Administrative Agent’s website2 and the Bankruptcy Court’s website3.



1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.


                                                         5
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 59 of 73



You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Capitalized terms used in this Ballot or
the attached instructions that are not otherwise defined have the meanings given to them in the Plan, the Disclosure
Statement, or the Disclosure Statement Order, as applicable.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by the
holders of at least two-thirds in amount and more than one-half in number of the Claims in each impaired Class to
vote on the Plan and if the Plan otherwise satisfies the applicable requirements of Section 1129(a) under Title 11 of
the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”). If the requisite acceptances are not
obtained, the Bankruptcy Court nonetheless may confirm the Plan if it finds that the Plan (i) provides fair and
equitable treatment to, and does not unfairly discriminate against, the Class or Classes rejecting the Plan and
(ii) otherwise satisfies the requirements of Section 1129(b) of the Bankruptcy Code.

To have your vote counted, you must complete, sign, and return this Ballot to the following address so that it is
received by the deadline indicated above:

                                             By U.S. First Class mail:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421


                                        By hand delivery or overnight mail:

                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005


Ballots transmitted to the Administrative Agent by facsimile, electronic mail, or other means not specifically
approved by the Bankruptcy Court will not be accepted except at the Debtors’ election in consultation with the
Committee.




2
 https://dm.epiq11.com/case/randolphhospital/info.
3
 http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).


                                                         6
                     Case 20-10247            Doc 683        Filed 02/03/21      Page 60 of 73




                        PLEASE READ THE ATTACHED VOTING INFORMATION AND
                          INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

    PLEASE COMPLETE ITEMs 1 AND 3. ITEM 2 IS OPTIONAL. IF THIS BALLOT IS NOT SIGNED ON THE
     APPROPRIATE LINES, THIS BALLOT WILL NOT BE VALID OR NOT COUNTED AS HAVING BEEN
                                             CAST.

Item 1. Class Vote. The undersigned, a holder of a Class 6 Medical Malpractice Claim indicated below, in the
voting amount set forth below, votes to (check one box only):


                             Accept the Plan.                          Reject the Plan.

                              Voting Amount: $ _________________________________4


           If you have checked the “Accept the Plan” box above, you can elect to opt out of the releases
           contained in Article 11.4 of the Plan by checking the box in Item 2 below.

           If you have not checked the “Accept the Plan” box above, you will be deemed not to consent
           to the releases contained in Article 11.4 of the Plan.

Item 2 (Optional). Release Disclosure and Election. COMPLETE THIS ITEM 2 ONLY IF YOU CHOOSE
TO OPT OUT OF THE RELEASES IN THE PLAN.

Article 11.4 of the Plan includes a release from the Debtors’ creditors in favor of certain Released Parties (as defined
in the Plan) to the fullest extent permitted by applicable law (the “Article 11.4 Release”). As a creditor of the
Debtors, you should read Article 11.4 of the Plan carefully as it affects your rights by releasing claims that you may
hold against the Released Parties. If you have checked the “Accept the Plan” box above, you should check the box
below if you do not consent to the Article 11.4 Release notwithstanding your acceptance of the Plan. If you have
not checked the “Accept the Plan” box above, you will be deemed not to have consented to the Article 11.4 Release.


                   The undersigned does not consent to the Section Article 11.4 Release.

Item 3. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the Disclosure
Statement and the other applicable solicitation materials and certifies that the undersigned is the claimant or has the
power and authority to vote to accept or reject the Plan on behalf of the claimant. The undersigned understands that
an otherwise properly completed, executed and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan or indicates both acceptance and rejection of the Plan will not be counted.



                                                                                 Name of Creditor


                                                                                     Signature


                                                                     If by Authorized Agent, Name and Title



4
    For voting purposes only, subject to tabulation rules.


                                                             7
Case 20-10247   Doc 683   Filed 02/03/21    Page 61 of 73



                                           Name of Institution


                                              Street Address


                                           City, State, Zip Code


                                           Telephone Number


                                              Email Address


                                             Date Completed




                          8
                  Case 20-10247           Doc 683        Filed 02/03/21        Page 62 of 73



          VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

X.      In the boxes provided in Item 1 of the Ballot, please indicate either acceptance or rejection of the
Plan. Complete the Ballot by providing all the information requested and sign, date and return the Ballot to the
Administrative Agent by ONLY ONE of the following approved return methods:


                                             By U.S. First Class mail:
                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                                  P.O. Box 4421
                                           Beaverton, OR 97076-4421

                                      By hand delivery or overnight mail:
                     Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                    c/o Epiq Corporate Restructuring, LLC
                                              10300 SW Allen Blvd.
                                              Beaverton, OR 97005


         Ballots must be received by the Administrative Agent on or before April 1, 2021 at 4:00 p.m. (Eastern
Daylight Time) (the “Voting Deadline”). If a Ballot is received after the Voting Deadline, it will not be counted
(even if post-marked prior to the Voting Deadline), except in the Debtors’ discretion in consultation with the
Committee. An envelope addressed to the Administrative Agent is enclosed for your convenience (which address
may differ from the address provided in the box above). Ballots transmitted to the Administrative Agent by
facsimile, electronic mail, or other means not specifically approved by the Bankruptcy Court will not be accepted
except at the Debtors’ election in consultation with the Committee. If neither the “accept” nor “reject” box is
checked in Item 1 for an otherwise properly completed, executed and timely returned Ballot, the Ballot will not be
counted.

XI.      You must vote all your Claims within a single Class under the Plan either to accept or reject the Plan.
Accordingly, if you return more than one Ballot voting different Claims within a single Class under the Plan and the
Ballots are not voted in the same manner, those Ballots will not be counted. An otherwise properly executed Ballot
that attempts to partially accept and partially reject the Plan likewise will not be counted. Further, inconsistent
duplicate Ballots with respect to the same claim shall not be counted.

XII.     Your Claim has been temporarily allowed solely for purposes of voting to accept or reject the Plan in
accordance with certain tabulation rules approved by the Bankruptcy Court (the “Tabulation Rules”). The
Tabulation Rules are set forth in the Disclosure Statement Order. The temporary allowance of your Claim for voting
purposes does not constitute an allowance of your Claim for purposes of distribution under the Plan and is without
prejudice to the rights of the Debtors and the Committee in any other context (e.g., the right of the Debtors or the
committee to contest the amount or validity of any Claim for purposes of allowance under the Plan). If you wish to
challenge the temporary allowance of your Claim for voting purposes, you must file a motion, pursuant to
Bankruptcy Rule 3018(a), for an order temporarily allowing your Claim in a different amount or classification for
purposes of voting to accept or reject the Plan and serve such motion on the Debtors so that it is received no later
than March 31, 2021 at 4:00 p.m. (Eastern Daylight Time) (the “Voting Objection Deadline”); provided, that if
your Claim is the subject of a Determination Motion you shall have until the later of (i) the Voting Objection
Deadline or (ii) 7 days after the filing of such Determination Motion to file a response to such Determination
Motion. Unless the Bankruptcy Court orders otherwise, your Claim will not be counted as a vote in excess of the
amount as determined in accordance with the Tabulation Rules, regardless of the amount identified in Item 1 of the
Ballot.

XIII.    The Ballot does not constitute and will not be deemed a proof of claim or an assertion of a Claim.

XIV.     If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the latest received
properly completed Ballot will supersede any prior received Ballots.
                     Case 20-10247         Doc 683        Filed 02/03/21       Page 63 of 73




XV.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE MATERIALS MAILED
WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

XVI.  PLEASE RETURN YOUR BALLOT PROMPTLY. THE BALLOTING AGENT WILL NOT ACCEPT
BALLOTS BY FACSIMILE, E-MAIL, OR OTHER MEANS NOT SPECIFICALLY APPROVED BY THE
COURT EXCEPT AT THE DEBTORS’ ELECTION IN CONSULTATION WITH THE COMMITTEE.

XVII. IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT, OR IF YOU
HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING PROCEDURES, PLEASE
CONTACT THE ADMINISTRATIVE AGENT AT

                                               By U.S. First Class mail:

                        Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                       c/o Epiq Corporate Restructuring, LLC
                                                     P.O. Box 4421
                                              Beaverton, OR 97076-4421


                                         By hand delivery or overnight mail:

                        Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                       c/o Epiq Corporate Restructuring, LLC
                                                 10300 SW Allen Blvd.
                                                 Beaverton, OR 97005


DO NOT CONTACT THE ADMINISTRATIVE AGENT FOR LEGAL ADVICE. THE ADMINISTRATIVE
AGENT CANNOT AND WILL NOT PROVIDE PARTIES WITH LEGAL ADVICE.

NOTICE REGARDING CERTAIN RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS IN
THE PLAN

XVIII. PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, INCLUDING:

          Article 11.4 of the Plan contains the following releases by Holders of Claims:

          As of the Effective Date and except as set forth in this Plan, each holder of a Claim or
          Interest who has voted to accept this Plan and failed to mark its ballots as opting out of the
          release set forth in this Section 11.4 shall be deemed to have conclusively, absolutely,
          unconditionally, irrevocably and forever, released and discharged the Released Parties from
          any and all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies
          and liabilities whatsoever, including any derivative Claims assertable on behalf of a Debtor,
          whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
          equity or otherwise, that such Person would have been legally entitled to assert (whether
          individually or collectively), based on or relating to, or in any manner arising from, in whole
          or in part, the Debtors, the Debtors' restructuring, the Debtors' Chapter 11 Cases, the
          subject matter of, or the transactions or events giving rise to, any Claim that is treated in
          this Plan, the business or contractual arrangements between any Debtor and any Released
          Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, or
          the negotiation, formulation or preparation of the Sale Transaction, this Plan, the Disclosure
          Statement, any Plan Supplement or related agreements, instruments or other documents,
          other than Claims, Causes of Action, or liabilities arising out of or relating to any act or


5304817 v6 Disclosure Statement Order2
                     Case 20-10247        Doc 683       Filed 02/03/21       Page 64 of 73



          omission of that party constituting willful misconduct or gross negligence. No provision of
          this Plan, including without limitation, any release or exculpation provision, shall modify,
          release, or otherwise limit the liability of any Person other than the applicable Released
          Parties, Exculpated Parties, or Persons whose liability is expressly limited, including without
          limitation, any Person that is a co-obligor, guarantor or joint tortfeasor of a Released Party
          or Exculpated Party or that otherwise is liable under theories of vicarious or other
          derivative liability.

 OTHER RELEASE, EXCULPATION AND INJUNCTION PROVISIONS ARE FOUND IN ARTICLE 11
    OF THE PLAN. YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
    CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION
                 PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.




5304817 v6 Disclosure Statement Order3
                     Case 20-10247       Doc 683   Filed 02/03/21   Page 65 of 73




                                              EXHIBIT 3

                         Notice of Non-Voting Status and Confirmation Hearing




5304817 v6 Disclosure Statement Order4
                  Case 20-10247            Doc 683       Filed 02/03/21         Page 66 of 73




                         UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION
In Re:                                  )
                                        ) CASE NO. 20-10247
Randolph Hospital, Inc. d/b/a Randolph  )
Health,                                 ) CHAPTER 11
                                        )
                               1
                     Debtors.           )
                                        )
    NOTICE OF (I) APPROVAL OF THE DISCLOSURE STATEMENT, (II) NON-VOTING STATUS AND
     NON-DEBTOR RELEASE CONSENT, (III) HEARING TO CONSIDER CONFIRMATION OF THE
      PLAN, AND (IV) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN
          ___________________________________________________________________________

PLEASE TAKE NOTICE OF THE FOLLOWING:
                      APPROVAL OF DISCLOSURE STATEMENT

         1.        By Order dated [*], 2021 (the “Disclosure Statement Order”) [Docket No. *], the United States
Bankruptcy Court for the Middle District of North Carolina (the “Bankruptcy Court”) (a) approved the Disclosure
Statement for Joint Plan of Liquidation (including all exhibits thereto and as amended, modified, or supplemented
from time to time, the “Disclosure Statement”) [Docket No. 679] filed by Randolph Hospital, Inc. d/b/a Randolph
Health and its Debtor affiliates (the “Debtors”) as containing adequate information within the meaning of Section
1125 of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) and (b) authorized the Debtors to
solicit votes to accept or reject the Joint Plan Liquidation (including all exhibits thereto and as amended, modified,
or supplemented from time to time, the “Plan”) [Docket No. 678], attached as Exhibit A to the Disclosure Statement.
All capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Plan, the
Disclosure Statement, or the Disclosure Statement Order, as applicable.

      2.     UNDER THE TERMS OF THE PLAN, HOLDERS OF CLASS 1 SECURED TAX CLAIMS,
CLASS 2 PRIORITY NON-TAX CLAIMS, CLASS 3 SECURED TERM LOAN CLAIM AND CLASS 4 OTHER
SECURED CLAIMS ARE NOT IMPAIRED AND, ACCORDINGLY, ARE (I) CONCLUSIVELY PRESUMED
TO HAVE ACCEPTED THE PLAN (TO THE EXTENT SUCH CLAIMS ARE CLASSIFIED), AND (II) NOT
ENTITLED TO VOTE ON THE PLAN ON ACCOUNT OF SUCH CLAIMS.

      3.    YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN IDENTIFIED AS
HOLDING A CLAIM IDENTIFIED ABOVE THAT DOES NOT ENTITLE A HOLDER TO VOTE ON
THE PLAN.

         RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS CONTAINED IN PLAN

     4.     ARTICLE 11 OF THE PLAN CONTAINS CERTAIN RELEASE, INJUNCTION, AND
EXCULPATION PROVISIONS, INCLUDING THOSE SET FORTH BELOW. YOU ARE ADVISED TO
CAREFULLY REVIEW AND CONSIDER THE PLAN, INCLUDING THE RELEASE, INJUNCTION AND
EXCULPATION PROVISIONS THEREIN, AS YOUR RIGHTS MAY BE AFFECTED.

         5.       Article 11.7 of the Plan contains the following injunction:

         Except as otherwise provided in the Plan or Confirmation Order, as of the Effective Date, to
         the extent of the releases, exculpations, and limitations of liability set forth in this Article 11,

1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group
Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.

                                                          5
          Case 20-10247            Doc 683        Filed 02/03/21         Page 67 of 73



all Persons are permanently enjoined from taking any of the following actions against the
Released Parties or any of their respective successors or assigns, or any of their respective
assets or properties, on account of any claim or Cause of Action: (1) commencing or
continuing in any manner any action or other proceeding with respect to any claim or Cause
of Action; (2) enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order with respect to any claim or Cause of Action; (3) creating, perfecting
or enforcing any lien or encumbrance with respect to any claim or Cause of Action; or (4)
commencing or continuing any action that does not comply with or is inconsistent with the
Plan; provided, however, nothing in this injunction shall preclude the holder of a Claim
from pursing any available insurance or from seeking discovery in actions against third
parties.

6.       Article 11.5 of the Plan contains the following exculpation:

The Exculpated Parties shall not have nor shall they incur any liability to any Person for any act
taken or omission made in connection with or in any way related to negotiating, formulating,
implementing, confirming, consummating or administering the Plan, the Disclosure Statement, or
any contract, instrument, release, or other agreement or document created in connection with or
related to the Plan or the Chapter 11 Cases, including, without limitation, relating to the powers
and duties conferred upon the Exculpated Parties by the Plan, or any order of the Bankruptcy
Court entered pursuant to or in furtherance of the Plan, or any other act taken or omission made in
connection with the Chapter 11 Cases; provided that the foregoing provisions of this Section 11.5
shall have no effect on the liability of any Exculpated Parties that results from any act or omission
that is determined in a Final Order to have constituted gross negligence or willful misconduct.

7.       Article 11.3 of the Plan contains the following releases by the Debtors:

Pursuant to Section 1123(b) of the Bankruptcy Code and except as otherwise specifically provided
in this Plan, for good and valuable consideration, including the service of the Released Parties to
facilitate the expeditious reorganization of the Debtors and the implementation of the restructuring
contemplated by this Plan, on and after the Effective Date, the Released Parties are deemed
released and discharged by the Debtors, the Liquidation Trust, the Liquidation Trustee, and the
Estates from any and all Claims, obligations, rights, suits, damages, Causes of Action, remedies
and liabilities whatsoever, including any derivative claims asserted or assertable on behalf of the
Debtors, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity or otherwise, that the Debtors, the Estates or their affiliates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the holder
of any Claim or Interest or other Person or other entity that constitutes property of the Debtors’
Estates, based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
Debtors' Chapter 11 Cases, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in this Plan, the business or contractual arrangements between any
Debtor and any Released Party, the restructuring of Claims and Interests before or during the
Debtors' Chapter 11 Cases, or the negotiation, formulation or preparation of the Sale Transaction,
this Plan, the Disclosure Statement, any Plan Supplement or related agreements, instruments or
other documents, other than Claims, Causes of Action, or liabilities arising out of or relating to
any act or omission of that party constituting willful misconduct or gross negligence.

8.       Article 11.4 of the Plan contains the following releases by Holders of Claims:

As of the Effective Date and except as set forth in this Plan, each holder of a Claim or
Interest who has voted to accept this Plan and failed to mark its ballots as opting out of the
release set forth in this Section 11.4 shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged the Released Parties from
any and all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies
and liabilities whatsoever, including any derivative Claims assertable on behalf of a Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,

                                                  6
                   Case 20-10247            Doc 683        Filed 02/03/21         Page 68 of 73



         equity or otherwise, that such Person would have been legally entitled to assert (whether
         individually or collectively), based on or relating to, or in any manner arising from, in whole
         or in part, the Debtors, the Debtors' restructuring, the Debtors' Chapter 11 Cases, the
         subject matter of, or the transactions or events giving rise to, any Claim that is treated in
         this Plan, the business or contractual arrangements between any Debtor and any Released
         Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, or
         the negotiation, formulation or preparation of the Sale Transaction, this Plan, the Disclosure
         Statement, any Plan Supplement or related agreements, instruments or other documents,
         other than Claims, Causes of Action, or liabilities arising out of or relating to any act or
         omission of that party constituting willful misconduct or gross negligence. No provision of
         this Plan, including without limitation, any release or exculpation provision, shall modify,
         release, or otherwise limit the liability of any Person other than the applicable Released
         Parties, Exculpated Parties, or Persons whose liability is expressly limited, including without
         limitation, any Person that is a co-obligor, guarantor or joint tortfeasor of a Released Party
         or Exculpated Party or that otherwise is liable under theories of vicarious or other
         derivative liability.

         9.       Article 11.14 of the Plan contains the following Injunction:

         Unless otherwise provided in the Plan or the Confirmation Order, all injunctions and stays in
         effect in the Chapter 11 Cases pursuant to Sections 105 or 362 of the Bankruptcy Code or any
         Final Order and extant on the Confirmation Date (excluding any injunctions or stays contained in
         the Plan or the Confirmation Order) shall remain in full force and effect until the Effective Date.
         All injunctions or stays contained in the Plan or Confirmation Order shall remain in full force and
         effect in accordance with their terms.

                      OPT-OUT ELECTION FOR HOLDERS OF CLAIMS IN CLASS 1, CLASS 2,
                                         CLASS 3 AND CLASS 4

        10.        Release Disclosure and Election. As set forth above, Article 11.4 of the Plan includes a release
from the Debtors’ creditors in favor of certain Released Parties (as defined in the Plan) to the fullest extent permitted
by applicable law (the “Article 11.4 Release”). As a creditor of the Debtors, you should read Article 11.4 of the
Plan carefully as it affects your rights by releasing claims that you may hold against the Released Parties.

      11.     PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO COMPLETE AND RETURN
THE ATTACHED FORM INDICATING THAT YOU DO NOT CONSENT TO THE ARTICLE 11.4 RELEASE
TO THE DEBTORS’ ADMINISTRATIVE AGENT SO THAT IT IS ACTUALLY RECEIVED BY APRIL 1,
2021 AT 4:00 P.M. (EASTERN DAYLIGHT TIME), UPON THE BANKRUPTCY COURT’S APPROVAL
AND CONFIRMATION OF THE PLAN YOU WILL BE DEEMED TO HAVE CONSENTED TO THE
RELEASES CONTAINED IN ARTICLE 11.4 OF THE PLAN.

        12.       FORMS SHOULD BE RETURNED TO THE FOLLOWING ADDRESS:

                    By U.S. First Class mail:

                      Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                     c/o Epiq Corporate Restructuring, LLC
                                                   P.O. Box 4421
                                            Beaverton, OR 97076-4421

                    By hand delivery or overnight mail:

                      Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                     c/o Epiq Corporate Restructuring, LLC
                                               10300 SW Allen Blvd.
                                               Beaverton, OR 97005

                                                           7
                 Case 20-10247            Doc 683       Filed 02/03/21         Page 69 of 73




                  SUMMARY OF PLAN TREATMENT OF CLAIMS AND INTERESTS


                            SUMMARY OF STATUS, TREATMENT AND VOTING RIGHTS


                                  Voting
Class         Status                                                  Plan Treatment of Class
                                  Rights


1       Secured Tax Claims                      Cash payment in an amount equal to the Allowed Secured Tax
                               None
                                                Claim.

2       Priority Non-Tax                        Cash payment in an amount equal to the Allowed Priority Non-Tax
                               None
        Claims                                  Claim.

3       Secured Term Loan      None             Subject to the Challenge Rights, in full and final satisfaction,
        Claim                                   settlement, and release of, and exchange for, any Allowed Secured
                                                Term Loan Claim, the holder of any Allowed Secured Term Loan
                                                Claim shall be paid: (i) the proceeds from the sale of the Real
                                                Property Collateral securing the Secured Term Loan Claim in an
                                                amount equal to the value of the Term Lender’s interest in the Real
                                                Property Collateral and (ii) the net proceeds of Accounts from
                                                patient services rendered prior to the closing of the Sale
                                                Transaction.
4       Other Secured          None             To the extent any Other Secured Claims exists, each holder of an
        Claims                                  Allowed Other Secured Claim shall, in full and final satisfaction,
                                                settlement, and release of, and exchange for, such Other Secured
                                                Claim, receive on the Effective Date in full satisfaction of the
                                                Secured Claim: (i) the proceeds from the Sale Transaction in an
                                                amount equal to the value of the holder’s interest in the collateral
                                                securing such Claim or (ii) the Debtors will surrender the Collateral
                                                securing the Allowed Other Secured Claim to the holder.
5       General Unsecured      Entitled    to   Unless otherwise agreed by the applicable holder of an Allowed
        Claims                 vote             Claim in this Class to accept different and less favorable treatment,
                                                each holder of an Allowed General Unsecured Claim shall be
                                                entitled to receive such holder's Pro Rata Share of Cash available
                                                from the liquidation or disposition of the Remaining Assets after
                                                payment of or reserve for Allowed Claims which are secured or
                                                senior in priority to General Unsecured Claims on the later of: (a)
                                                the date or dates determined by the Liquidation Trustee, to the
                                                extent there is Cash available for distribution in the judgment of the
                                                Liquidation Trustee, having due regard the anticipated and actual
                                                expenses, the likelihood and timing of the process of liquidating;
                                                and (b) the date on which there is a Final Order allowing such
                                                Claim




                                                         8
                   Case 20-10247            Doc 683       Filed 02/03/21        Page 70 of 73




                             SUMMARY OF STATUS, TREATMENT AND VOTING RIGHTS


                                     Voting
Class           Status                                                  Plan Treatment of Class
                                     Rights


 6       Medical Malpractice     Entitled     to   Holders of Medical Malpractice Claims shall, in full and final
         Claims                  vote              satisfaction, settlement, and release of, and exchange for, such
                                                   Claims be granted relief from the automatic stay provided by
                                                   Bankruptcy Code Section 362 and any stay or injunction provided
                                                   for under the Plan or the Confirmation Order to pursue payment of
                                                   their Medical Malpractice Claims from applicable Insurance
                                                   Policies. To the extent such claims are Allowed, recovery on
                                                   account of such Claims shall be limited to any available proceeds
                                                   of such Insurance Policies. Holders of Medical Malpractice Claims
                                                   shall not receive any Cash distribution from the Liquidation Trust
                                                   or otherwise under the Plan on account of such Claims.


                                            CONFIRMATION HEARING

         13.       On May 6, 2021 at 9:30 a.m. (Eastern Daylight Time), or as soon thereafter as counsel may be
heard, a hearing (the “Confirmation Hearing”) will be held before the Honorable Lena M. James at the United States
Bankruptcy Court for the Middle District of North Carolina, 101 S. Edgeworth St., Greensboro, NC 27401 to
consider (i) confirmation of the Plan, as the same may be amended or modified; and (ii) such other and further relief
as may be just and appropriate. The Confirmation Hearing may be adjourned from time to time without further
notice to creditors or other parties in interest, other than by an announcement of such an adjournment in open court
at the Confirmation Hearing or any adjournment thereof, or an appropriate filing with the Bankruptcy Court. The
Plan may be modified in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Plan, and other
applicable law, without further notice, prior to or as a result of the Confirmation Hearing.

                   DEADLINE FOR OBJECTIONS TO CONFIRMATION OF THE PLAN

         14.       Objections, if any, to confirmation of the Plan, including any supporting memoranda, must: (i) be
in writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objector and the
nature and amount of any Claim asserted by the objector against or in the Debtors; (iv) state with particularity the
legal and factual bases for the objection and, if practicable, a proposed modification to the Plan that would resolve
such objection; and (v) be filed with the Bankruptcy Court, together with proof of service, and served so that they
are actually received by the following no later than April 22, 2021 at 4:00 p.m. (Eastern Daylight Time) which
deadline may be extended by the Debtor in consultation with the Committee (the “Confirmation Objection Deadline”):
(a) counsel to the Debtors, Hendren, Redwine and Malone, PPLC, 4600 Marriott Drive, Suite 150, Raleigh, NC
27612, ATTN: Rebecca F. Redwine; Nelson Mullins Riley & Scarborough LLP, 1320 Main Street, Columbia, SC
29201, ATTN: Jody A. Bedenbaugh; (b) the Bankruptcy Administrator for the Middle District of North Carolina; (c)
the Official Committee of Unsecured Creditors, c/o Andrew H. Sherman, One Riverfront Plaza Newark, NJ 07102,
and Rayford K. Adams, III, 110 Oakwood Drive, Suite 500,Winston-Salem, NC 27103; (d) those persons who have
formally appeared in the Chapter 11 Cases and requested service pursuant to Bankruptcy Rule 2002; (e) all
applicable government agencies to the extent required by the Bankruptcy Rules and the Local Rules; and (f) Bank of
America, c/o McGuire Woods, LLP, Attn: Scott Vaughn, 201 North Tryon Street, Suite 3000, Charlotte, NC 28202.

                           ACCESS TO DOCUMENTS AND OTHER QUESTIONS

         15.      Copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement may be obtained
by writing to the Debtor’s Administrative Agent, Epiq Corporate Restructuring, LLC, at


                                                           9
                  Case 20-10247         Doc 683        Filed 02/03/21        Page 71 of 73



                    Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                   c/o Epiq Corporate Restructuring, LLC
                                                 P.O. Box 4421
                                          Beaverton, OR 97076-4421

                    Correspondence sent by hand delivery or overnight mail should be sent to:

                    Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                                   c/o Epiq Corporate Restructuring, LLC
                                             10300 SW Allen Blvd.
                                             Beaverton, OR 97005

Additionally, copies of the Disclosure Statement Order, the Plan, and the Disclosure Statement are available for
inspection and may be obtained on the Administrative Agent’s website2 and the Bankruptcy Court’s website3.


                                              HENDREN, REDWINE & MALONE, PLLC
                                              s/Rebecca F. Redwine
                                              Jason L. Hendren (NC State Bar 26869)
                                              Rebecca F. Redwine (NC State Bar 37012)
                                              Benjamin E.F.B. Waller (NC State Bar 27680)
                                              4600 Marriott Drive, Suite 150
                                              Raleigh, NC 27612
                                              Telephone: (919) 420-7867
                                              Facsimile: (919) 420-0475
                                              Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com
                                              bwaller@hendrenmalone.com

                                             NELSON MULLINS RILEY & SCARBOROUGH
                                             LLP
                                              Jody A. Bedenbaugh D.S.C. ID No. 9210
                                              Graham S. Mitchell D.S.C. ID No. 11763
                                              1320 Main Street / 17th Floor
                                              Post Office Box 11070 (29211)
                                              Columbia, SC 29201
                                              Telephone: (803) 799-2000
                                              Facsimile: (803) 256-7500
                                              Jody.Bedenbaugh@nelsonmullins.com
                                              graham.mitchell@nelsonmullins.com
                                              CO-COUNSEL FOR THE DEBTORS-IN-
                                              POSSESSION




2
 https://dm.epiq11.com/case/randolphhospital/info.
3
 http://www.ncmb.uscourts.gov/ (a PACER login and password are required to access documents on the
Bankruptcy Court’s website).

                                                       10
                   Case 20-10247           Doc 683        Filed 02/03/21        Page 72 of 73



        ARTICLE 11.4 RELEASE OPT-OUT FOR HOLDERS OF CLAIMS IN CLASS 1, CLASS 2,
                                  CLASS 3 AND CLASS 4

Article 11.4 Release Disclosure and Election. Article 11.4 of the Plan includes the following release from the
Debtors’ creditors in favor of certain Released Parties (as defined in the Plan) to the fullest extent permitted by
applicable law (the “Article 11.4 Release”):

                  As of the Effective Date and except as set forth in this Plan, each holder of a Claim
         or Interest who has voted to accept this Plan and failed to mark its ballots as opting out of
         the release set forth in this Section 11.4 shall be deemed to have conclusively, absolutely,
         unconditionally, irrevocably and forever, released and discharged the Released Parties from
         any and all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies
         and liabilities whatsoever, including any derivative Claims assertable on behalf of a Debtor,
         whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
         equity or otherwise, that such Person would have been legally entitled to assert (whether
         individually or collectively), based on or relating to, or in any manner arising from, in whole
         or in part, the Debtors, the Debtors' restructuring, the Debtors' Chapter 11 Cases, the
         subject matter of, or the transactions or events giving rise to, any Claim that is treated in
         this Plan, the business or contractual arrangements between any Debtor and any Released
         Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, or
         the negotiation, formulation or preparation of the Sale Transaction, this Plan, the Disclosure
         Statement, any Plan Supplement or related agreements, instruments or other documents,
         other than Claims, Causes of Action, or liabilities arising out of or relating to any act or
         omission of that party constituting willful misconduct or gross negligence. No provision of
         this Plan, including without limitation, any release or exculpation provision, shall modify,
         release, or otherwise limit the liability of any Person other than the applicable Released
         Parties, Exculpated Parties, or Persons whose liability is expressly limited, including without
         limitation, any Person that is a co-obligor, guarantor or joint tortfeasor of a Released Party
         or Exculpated Party or that otherwise is liable under theories of vicarious or other
         derivative liability.

As a creditor of the Debtors, you should read Article 11.4 of the Plan carefully as it affects your rights by releasing
claims that you may hold against the Released Parties. You should check the box below if you do not consent to the
Article 11.4 Release. If you fail to return this Election Form with the box set forth below checked by April 1, 2021
at 4:00 p.m. (Eastern Daylight Time), you will be deemed to have consented to the Article 11.4 Release.

                 The undersigned does not consent to the Article 11.4 Release.

Acknowledgments. By signing this opt-out election, the undersigned certifies that the undersigned has the power and
authority to elect whether to grant the Article 11.4 Release contained in Article 11.4 of the Plan.


                                                                                Name of Creditor


                                                                                     Signature


                                                                     If by Authorized Agent, Name and Title


                                                                               Name of Institution




                                                          11
             Case 20-10247         Doc 683         Filed 02/03/21    Page 73 of 73



                                                                       Street Address


                                                                    City, State, Zip Code


                                                                     Telephone Number


                                                                       Email Address


                                                                      Date Completed




THIS FORM SHOULD BE RETURNED BY ONLY ONE OF THE FOLLOWING METHODS:


              By U.S. First Class mail:

               Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                              c/o Epiq Corporate Restructuring, LLC
                                            P.O. Box 4421
                                     Beaverton, OR 97076-4421

             By hand delivery or overnight mail:

               Randolph Hospital, Inc. d/b/a Randolph Health Claims Processing Center
                              c/o Epiq Corporate Restructuring, LLC
                                        10300 SW Allen Blvd.
                                        Beaverton, OR 97005




IF YOU FAIL TO TIMELY COMPLETE AND RETURN THIS ELECTION FORM INDICATING THAT YOU
DO NOT CONSENT TO THE SECTION ARTICLE 11.4 RELEASE AS SET FORTH HEREIN, UPON THE
BANKRUPTCY COURT’S APPROVAL AND CONFIRMATION OF THE PLAN YOU WILL BE DEEMED TO
HAVE CONSENTED TO THE ARTICLE 11.4 RELEASE CONTAINED IN ARTICLE 11.4 OF THE PLAN.




                                                   12
